 

Exhibit 10.64

 

EXECUTION VERSION 

 





LETTER OF CREDIT FACILITY AGREEMENT

dated as of June 29, 2016

among

SUNPOWER CORPORATION,

SUNPOWER CORPORATION, SYSTEMS,

TOTAL S.A.,

the SUBSIDIARY APPLICANTS parties hereto from time to time,

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.  



 

 



 

 

  

TABLE OF CONTENTS

 

      Page         ARTICLE I DEFINITIONS AND INTERPRETATION 1 1.01 Certain
Defined Terms   1 1.02 Computation of Time Periods   10 1.03 Other Definitional
Provisions   10 1.04 Accounting Terms and Determinations   10 1.05 Exchange
Rates   10         ARTICLE II AMOUNTS AND TERMS OF LETTERS OF CREDIT 10 2.01 The
Letters of Credit   10 2.02 Issuance; Extensions; Etc.   11 2.03 Reimbursement
Obligations   13 2.04 Termination or Reduction of Commitment   14 2.05 Fees   14
2.06 Increased Costs and Capital Adequacy   15 2.07 Payments and Computations  
16 2.08 Taxes   17 2.09 Use of Letters of Credit   19 2.10 Certain Provisions
Relating to the Bank as Issuer of LOCs   19 2.11 Currency Indemnity   20 2.12
Subsidiary Applicants   20 2.13 Parent Guaranty   21 2.14 Cash Collateralization
  21 2.15 Company Guaranty   21         ARTICLE III CONDITIONS 23 3.01
Conditions Precedent to Closing Date   23 3.02 Conditions Precedent to Each
Issuance, Extension or Increase of an LOC   23         ARTICLE IV
REPRESENTATIONS AND WARRANTIES 24 4.01 Existence, Etc.   24 4.02 Authority and
Authorization   24 4.03 Approvals   25 4.04 Enforceability   25 4.05 Litigation
  25 4.06 Compliance with Certain Acts   25 4.07 Investment Company Act   25
4.08 Compliance with Laws and Agreements   25 4.09 Anti-Corruption Laws and
Sanctions   25 4.10 No Event of Default   26

 



-i- 

 



 

TABLE OF CONTENTS

(continued) 

      Page         ARTICLE V



COVENANTS

26 5.01 Information   26 5.02 Existence   27 5.03 Compliance with Laws   27 5.04
Inspection of Property, Books and Records   27 5.05 Anti-Corruption Laws and
Sanctions   27         ARTICLE VI EVENTS OF DEFAULT 27 6.01 Events of Default
and Their Effect   27 6.02 Actions in Respect of the Letters of Credit upon
Event of Default   29         ARTICLE VII MISCELLANEOUS 30 7.01 Amendments, Etc.
  30 7.02 Notices, Etc.   30 7.03 No Waiver; Remedies   30 7.04 Costs and
Expenses   30 7.05 Binding Effect   31 7.06 Assignments and Participations   31
7.07 Execution in Counterparts   32 7.08 Severability   32 7.09 Confidentiality
  32 7.10 Patriot Act   32 7.11 Waiver of Immunity   33 7.12 Jurisdiction, Etc.
  33 7.13 Governing Law   33 7.14 Acknowledgement and Consent to Bail-In of EEA
Financial Institutions   33



SCHEDULES AND EXHIBITS 

Schedule I   Subsidiary Account Parties

Schedule II   Subsidiary Applicants

Schedule III  Existing Letters of Credit

 

Exhibit A Form of Assignment and Assumption Exhibit B Form of LOC Request
Exhibit C Form of Adherence Agreement Exhibit D Form of Parent Guaranty Exhibit
E Form of Request re Subsidiary Account Party



  



-ii- 

 

 

LETTER OF CREDIT FACILITY AGREEMENT

 

This LETTER OF CREDIT FACILITY AGREEMENT (this “Agreement”) dated as of June 29,
2016 is made by and among SunPower Corporation, a Delaware corporation (the
“Company”), SunPower Corporation, Systems, a Delaware corporation (“Systems”),
Total S.A., a société anonyme organized under the laws of the Republic of France
(the “Parent Guarantor”), the Subsidiary Applicants parties hereto from time to
time, and The Bank of Tokyo-Mitsubishi UFJ, Ltd. (acting out of any of its
branches, the “Bank”).

The Company has requested that the Bank provide a letter of credit facility to
the Company and the other Applicants, and the Bank is willing to do so on the
terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

1.01        Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:

“Adherence Agreement” means an agreement substantially in the form of Exhibit C
among a Subsidiary, the Company and the Bank, pursuant to which such Subsidiary
becomes a Subsidiary Applicant hereunder.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” has the meaning given thereto in the preamble.

“Alternate Currency” means any currency (other than dollars) that is freely
tradable and exchangeable into dollars in the London market and approved in
writing as an Alternate Currency by the Company and the Bank, in their
reasonable discretion.

“Alternate Currency Exposure” means, at any time, the Dollar Equivalent of the
sum (without duplication) at such time of (a) the aggregate outstanding amount
of all Alternate Currency LOC Disbursements, (b) the aggregate Available Amounts
of all Alternate Currency LOCs, and (c) the aggregate Available Amounts of all
Alternate Currency LOCs that have been requested by the Applicants to be issued
hereunder but have not yet been so issued.

“Alternate Currency LOC” means an LOC denominated in an Alternate Currency.

“Applicant” means each of the Company, Systems and each other Subsidiary
Applicant.

 

 



“Assignment and Assumption” means an assignment and assumption entered into by
the Bank and an Eligible Assignee in accordance with Section 7.06 and in
substantially the form of Exhibit A or any other form approved by the Bank.

“Available Amount” means, at any time with respect to any LOC, the maximum
amount available to be drawn under such LOC under any circumstance at such time
or thereafter, giving effect to any scheduled increases in accordance with the
terms of such LOC, including any amount that has been the subject of a drawing
by the applicable Beneficiary prior to the expiration or termination of such LOC
but has not yet been paid or refused by the Bank.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Law” means Title 11, U.S. Code, as amended from time to time, and
any successor statute or statutes, or any similar foreign, federal, or state law
for the relief of debtors.

“Bank” has the meaning given thereto in the preamble.

“Base Rate” means a fluctuating interest rate per annum equal at any time to the
higher of (a) the sum of the Federal Funds Rate plus 0.5% or (b) the “Prime
Rate” as announced from time to time in the so called money rates section of the
United States Edition of The Wall Street Journal. Each change in such Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

“Beneficiary” means, at any time, any beneficiary of any LOC, including any
second or substitute beneficiary or transferee under a transferable LOC and any
successor of a beneficiary by operation of law.

“Block Notice” means a Notice of Block (as defined in the Parent Guaranty)
delivered by the Parent Guarantor pursuant to the Parent Guaranty suspending the
right of the Company or a Subsidiary Applicant to obtain LOCs hereunder.

“Business Day” means a day of the year on which banks are authorized by law to
be open for business (other than a Saturday or Sunday) in New York, New York and
Paris, France.

“Calculation Date” means (a) each date on which an Alternate Currency LOC is
issued or is increased, renewed, or extended by amendment and (b) the first
Business Day of each calendar month.

“Change in Law” means (a) the adoption of any treaty, international agreement,
law, rule, or regulation after the date of this Agreement, (b) any change in any
treaty, international agreement, law, rule, or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement, or (c) compliance by the Bank (or, for purposes of
Section 2.06(b), by any Lending Office of the Bank or by the corporation
controlling the Bank, if any) with any request, guideline, or directive (whether
or not having the force of law) of any Governmental Authority (provided that
compliance with such request, guideline, or directive is in accordance with the
general practice of the Bank) made or issued after the date of this Agreement;
provided, however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all

 2

 



requests, rules, regulations, guidelines or directives thereunder or issued in
connection therewith or in implementation thereof and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case referred to
in clause (i) or (ii) be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued.

“Closing Date” means the first date on which the conditions set forth in Article
III shall have been satisfied (or waived in accordance with Section 7.01).

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any references to any Code section shall include references to the Treasury
Regulations promulgated thereunder.

“Commitment” means the commitment of the Bank to issue LOCs hereunder in an
amount equal to the Commitment Amount.

“Commitment Amount” means, at any time of determination, $75,000,000, as such
amount may be reduced at or prior to such time pursuant to Section 2.04.

“Commitment Fee” means the unused commitment fee, which shall accrue during the
period from and including the Closing Date to but excluding the date on which
such Commitment terminates at the rate of six (6) basis points (0.06%) per annum
on the then applicable daily unused Commitment Amount of the Bank.

“Company” has the meaning given thereto in the preamble.

“Confidential Information” means all information that the Company or any
Affiliate thereof furnishes to the Bank that is identified as confidential, but
does not include any such information that is or becomes generally available to
the public other than as a result of a breach by the Bank of its obligations
hereunder or that is or becomes available to the Bank from a source other than
the Company or an Affiliate thereof that is not, to the best of the Bank’s
knowledge, acting in violation of a confidentiality agreement with the Company
or any Affiliate thereof.

“Constituent Documents” means, with respect to any entity, its constituent,
governing, or organizational documents, including (a) in the case of a limited
partnership, its certificate of limited partnership and its limited partnership
agreement, (b) in the case of a limited liability company, its certificate of
formation or organization and its operating agreement or limited liability
company agreement, as applicable, and (c) in the case of a corporation, its
articles or certificate of incorporation and its by-laws and any shareholders
agreement, as applicable.

“Credit Exposure” means, at any time, the Dollar Equivalent of the sum (without
duplication) at such time of (a) the aggregate outstanding amount of all LOC
Disbursements, (b) the aggregate Available Amounts of all LOCs, and (c) the
aggregate Available Amounts of all LOCs that have been requested by the
Applicants to be issued hereunder but have not yet been so issued.

“Credit Parties” means, collectively, the Applicants and the Company.

“CVSR Project” means the California Valley Solar Ranch in San Luis Obispo
County, California.

 3

 



“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount in dollars, such amount, and (b) with respect to any amount in an
Alternate Currency, the equivalent amount of dollars of such amount based on the
“Euro foreign exchange reference rate” and such other foreign exchange reference
rate published by the European Central Bank as may be necessary to convert the
applicable currency from such currency to euros (if necessary) and from euros to
dollars determined by the Bank pursuant to Section 1.05(b) using the Exchange
Rate with respect to such Alternate Currency at the time in effect under the
provisions of such Section.

“dollars” or “$” refers to lawful money of the United States of America.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) an Affiliate of the Bank, or (b) a commercial
bank, a savings bank, or other financial institution that, so long as there then
exists no Event of Default, is approved by the Company (such approval not to be
unreasonably withheld); provided that neither the Company nor any Affiliate
thereof shall qualify as an Eligible Assignee.

“Equity Interests” means shares of capital stock, general or limited partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust, or other equity ownership interests in a Person, and any
warrants, options, or other rights entitling the holder thereof to purchase or
acquire any such equity interest.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“euro” means the official currency of the European Union.

“Event of Default” has the meaning specified in Section 6.01.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time, and any successor statute or statutes.

“Exchange Rate” means on any day, with respect to any Alternate Currency, the
rate at which such Alternate Currency may be exchanged into dollars, as set
forth at approximately 11:00 a.m. (New York City time) on such day based on the
“Euro foreign exchange reference rate” and such other foreign exchange reference
rate published by the European Central Bank. In the event that such rate does
not appear on such website, the Exchange Rate shall be determined by reference
to such other publicly available service for displaying exchange rates as may be
agreed upon in writing by the Bank and the Company, or, in the absence of such
agreement, such Exchange Rate shall instead be the arithmetic

 4

 



average of the spot rates of exchange of the Bank in the market where its
Alternate Currency exchange operations in respect of such Alternate Currency are
then being conducted, at or about 11:00 a.m., local time, on such date for the
purchase of dollars for delivery two (2) Business Days later; provided that if
at the time of any such determination, for any reason, no such spot rate is
being quoted, the Bank, after consultation with the Company, may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

“Existing Facility” means the letter of credit facility established pursuant to
the Letter of Credit Facility Agreement dated as of August 9, 2011 among the
Company, the Parent Guarantor, the subsidiary applicants parties thereto from
time to time, the banks parties thereto from time to time, and Deutsche Bank AG
New York Branch, as issuing bank and as administrative agent.

“Existing LOCs” means the letters of credit described on Schedule III.

“Facility” means the letter of credit facility established pursuant to this
Agreement.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any regulations or official
interpretations thereof.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day that is a Business
Day, the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Bank from three
(3) federal funds brokers of recognized standing selected by the Company.

“Final LOC Expiration Date” means March 31, 2020.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

“Governmental Authority” means any supra-national body, the government of the
United States of America, any other nation or any political subdivision of any
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

“Indemnified Party” has the meaning specified in Section 7.04(b).

“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended from time to time, and any successor statute or statutes.

“IRS” means the United States Internal Revenue Service.

“Judgment Currency” has the meaning specified in Section 2.11(b).

“Judgment Currency Conversion Date” has the meaning specified in Section
2.11(b).

 5

 



“LComm” means the large commercial portion of the distributed generation
business segment of the Company with projects sold directly to a commercial
end-user and not via a dealer.

“Lending Office” means the office of the Bank that is to make and receive
payments hereunder as specified to the Bank from time to time.

“Loan Documents” means, collectively, this Agreement, the Parent Guaranty, each
LOC Request and each other instrument or agreement made or entered into by the
Company or any other Applicant with or in favor of the Bank in connection with
this Agreement or the transactions contemplated hereby, and any supplements or
amendments to or waivers of any of the foregoing executed and delivered from
time to time.

“LOC” means each standby letter of credit issued hereunder in such form as the
Bank may approve in its reasonable discretion and each Existing LOC.

“LOC Disbursement” means the making of any payment by the Bank under an LOC in
the amount of such payment.

“LOC Fee” means, as to the Bank, a participation fee with respect to its
participations in LOCs which shall accrue at the rate of twenty (20) basis
points (0.20%) per annum for LOCs with a tenor of less than two years and (ii)
twenty-five (25) basis points (0.25%) per annum for LOCs with a tenor of greater
than or equal to two years, in each case on the Dollar Equivalent of the actual
amount of the Bank’s Credit Exposure for each day during the period from and
including the Closing Date through and including the later of the date on which
the Bank’s Commitment terminates and the date on which the Bank ceases to have
any Credit Exposure.

“LOC Related Documents” means, collectively, any Loan Document, any LOC Request,
any LOC, or any other agreement or instrument relating thereto.

“LOC Request” means a written request substantially in the form of Exhibit B.

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition, operations or properties of the Company and its
Subsidiaries, taken as a whole, (b) the validity or enforceability of any of the
Loan Documents, or (c) the ability of the Company or any other Applicant to
perform their obligations, taken as a whole, under the Loan Documents.

“Non-Controlled Subsidiary” means, at any time, any Subsidiary not controlled by
the Company. The term “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise, and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

“Obligations” means all obligations, liabilities, and Indebtedness of every
nature of each Applicant from time to time owing to the Bank under or in
connection with this Agreement or any other Loan Document, in each case whether
primary, secondary, direct, indirect, contingent (including the undrawn amount
of each LOC), fixed or otherwise, including the obligation to provide cash
collateral pursuant to any Loan Document and including interest accruing at the
rate provided in the applicable Loan Document on or after the commencement of
the Bankruptcy or insolvency proceeding, whether or not allowed or allowable.

 6

 



“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

“Other Connection Taxes” means Taxes imposed as a result of a present or former
connection between the Bank and the jurisdiction imposing such Tax (other than
connections arising from the Bank having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).

“Other Permitted Purposes” means (a) development obligations or guaranties of
the Company or a Wholly-Owned Subsidiary with respect to project development
obligations such as transmission reservations and land options for the Company’s
UPP and LComm businesses, (b) remediation work, landscaping and other related
obligations or guarantees of the Company or a Wholly-Owned Subsidiary in favor
of government entities for reparation of land and surrounding environment after
construction for the Company’s UPP and LComm businesses, (c) obligations or
guarantees of the Company or a Wholly-Owned Subsidiary with respect to
obligations to local tax authorities relating to doing business in that locality
with respect to the Company’s UPP or LComm businesses, and (d) obligations or
guarantees of the Company or a Wholly-Owned Subsidiary with respect to bids for
projects or power purchase agreements in the Company’s UPP or LComm businesses.

“Other Taxes” means any present or future stamp, documentary, excise, property
or similar taxes, charges or levies that arise from any payment made hereunder
or from the execution, delivery or registration of, performance under, or
otherwise with respect to, this Agreement or any other Loan Document.

“Parent Guarantor” has the meaning given thereto in the preamble.

“Parent Guaranty” means the Guaranty of even date herewith by the Parent in
respect of the Repayment Obligations substantially in the form of Exhibit D.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (USA
PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26, 2001)).

“Permitted LOCs” means LOCs that are classified as a performance standby letters
of credit by the Board of Governors of the Federal Reserve System or by the
Office of the Comptroller of the Currency of the United States and constitute
(a) performance guarantees (for a period of up to two (2) years after completion
of the applicable project) and completion guarantees (until completion of the
applicable project) of the Company or such Wholly-Owned Subsidiary with respect
to engineering, procurement and construction services provided in connection
with the Company’s UPP and LComm businesses (including replacing Existing LOCs),
(b) performance guarantees for engineered hardware packages not including
engineering, procurement and construction services for UPP projects for a period
of up to two (2) years after completion of the applicable project, (c) the Other
Permitted Purposes for a period of up to two (2) years, (d) letters of credit or
demand guarantees that relate to the CVSR Project, including any renewals or
replacements thereof, and (e) the Existing LOCs; provided, that, notwithstanding
anything to the contrary in this definition but subject to the other terms and
conditions of this Agreement, the Company will be permitted to have LOCs
outstanding at any one time until the Termination Date for the purposes
described in clauses (a) and (b) above with an expiry of between two (2) and
three (3) years from the date of issuance thereof and for an aggregate initial
face amount of up to fifteen per cent (15%) of the then-applicable “Maximum L/C
Amount” as such term is defined in Section

 7

 



1(nn) of the Amended and Restated Credit Support Agreement dated as of June 29,
2016 by and between the Company and the Parent Guarantor.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority,
or other entity.

“Repayment Obligations” means the obligations of a Credit Party (with respect to
the Company, for itself or as guarantor) now existing or hereafter arising under
Section 2.03(a) to reimburse to the Bank the amount of any draw on any LOC
issued hereunder (with respect to the Company, for itself or for an Applicant)
and all interest accrued on such reimbursement obligation from the date of such
reimbursement until the date paid. For the avoidance of doubt, “Repayment
Obligations” does not include fees, expenses or other amounts payable by any
Credit Party to the Bank.

“Responsible Officer” means, (a) in the case of the Company or any other
Applicant, its president, chief executive officer, chief financial officer,
principal accounting officer, treasurer or controller (and, in any case where
two Responsible Officers are acting on behalf of such Person the second such
Responsible Officer may also be its Secretary or an Assistant Secretary), and
(b) in the case of any other Person, its manager, general partner, or a senior
or executive officer of such other Person or of its managing member or general
partner, as applicable.

“Sanctioned Country” means a country or territory which is itself the subject or
target of comprehensive countrywide or territory-wide Sanctions (including,
without limitation, as of the date hereof, Cuba, Iran, North Korea, Sudan and
Syria).

“Sanctioned Person” means (a) any Person that is the target or subject of
Sanctions or listed in any Sanctions-related list of designated Persons
maintained by the U.S. government (including, without limitation, the Office of
Foreign Assets Control of the U.S. Department of the Treasury or the U.S.
Department of State) or by the United Nations Security Council, the European
Union or any European Union member state, (b) any Person located, organized or
resident in a Sanctioned Country, or (c) any Person Controlled by any such
Person or Persons described in the foregoing clauses (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom, or (c) other relevant sanctions
authorities to the extent compliance with the sanctions imposed by such other
authorities would not entail a violation of applicable law.

“SEC” means the United States Securities and Exchange Commission (or any
successor Governmental Authority).

“Specified Currency” means any currency in which any Applicant is obligated to
make payments hereunder.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than
fifty percent (50%) of the equity or more than fifty percent (50%) of the
ordinary

 8

 



voting power or, in the case of a partnership, more than fifty percent (50%) of
the general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent.

“Subsidiary” means any subsidiary of any Applicant.

“Subsidiary Account Party” means (a) each Wholly-Owned Subsidiary listed on
Schedule I and (b) each other Wholly-Owned Subsidiary from time to time approved
in writing as a Subsidiary Account Party by the Bank at the written request of
the Company substantially in the form of Exhibit E.

“Subsidiary Applicant” means (a) Systems, (b) each other Wholly-Owned Subsidiary
that is a party to this Agreement and is listed on Schedule II and (c) each
other Wholly-Owned Subsidiary from time to time approved in writing as a
Subsidiary Applicant pursuant to an Adherence Agreement executed and delivered
by such Subsidiary, the Company and the Bank, in each case other than any such
Subsidiary that has ceased to be a Subsidiary Applicant pursuant to Section
2.12.

“Taxes” means any present or future taxes, levies, imposts, deductions, charges,
or withholdings, and all liabilities with respect thereto, excluding (i) (x)
taxes that are imposed on (or measured by) its overall net income by the United
States and taxes that are imposed on its overall net income (and franchise taxes
imposed in lieu thereof) by the state or foreign jurisdiction under the laws of
which the Bank is organized or any political subdivision thereof or (y) Other
Connection Taxes, (ii) any branch profits tax or any similar tax that is imposed
by any jurisdiction described in clause (i) above, (iii) (x) any United States
federal withholding tax imposed under a law that is in effect at the time the
Bank acquires the interest hereunder in respect of which it is claiming under
Section 2.08 (or designates a new Lending Office) except to the extent that the
Bank (or its assignor, if any) was entitled, immediately prior to the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from a Credit Party with respect to any withholding tax pursuant to
Section 2.08(a) and (y) any withholding tax that is attributable to the Bank’s
failure to comply with Section 2.08(e) and, in the case of the Bank, taxes that
are imposed on its overall net income (and franchise taxes imposed in lieu
thereof) by the state or foreign jurisdiction of the Bank’s Lending Office or
any political subdivision thereof, and (iv) any United States federal
withholding taxes imposed by FATCA.

“Termination Date” means December 31, 2018.

“UPP” means the utility and power plant business segment of the Company, which
includes power plant project development, construction and project sales,
turnkey engineering, procurement and construction services for power plant
construction, and power plant operations and maintenance services, but excludes
component sales.

“U.S. Person” has the meaning specified in Section 2.08(d).

“U.S. Tax Certificate” has the meaning specified in Section 2.08(f)(iv).

“Wholly-Owned Subsidiary” means a direct or indirect wholly-owned Subsidiary of
the Company.

“Withholding Agent” means each Applicant and the Bank.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In

 9

 



Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule.

1.02        Computation of Time Periods. In this Agreement and the other Loan
Documents in the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the words “to”
and “until” each mean “to but excluding”, in each case except as otherwise
expressly provided herein.

1.03        Other Definitional Provisions. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof. Except as otherwise expressly provided herein, any definition
of or reference to (a) an agreement, instrument, or other document shall mean
such agreement, instrument, or other document as amended, supplemented, or
otherwise modified from time to time (subject to any restrictions on such
amendments, supplements or modifications set forth herein); (b) a law shall mean
such law as amended, supplemented, or otherwise modified from time to time
(including any successor thereto) and all rules, regulations, guidelines, and
decisions interpreting or implementing such law; (c) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement; (d) a
time of day shall mean such time in New York, New York; and (e) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns.

1.04        Accounting Terms and Determinations. Unless otherwise specified
herein, all financial statements required to be delivered hereunder shall be
prepared in accordance with GAAP, applied on a basis consistent with the most
recent audited consolidated financial statements of the Company and its
Subsidiaries delivered to the Bank.

1.05        Exchange Rates.

(a)          Not later than 12:00 noon, New York City time, three (3) Business
Days prior to each Calculation Date, beginning with the date that is three (3)
Business Days prior to the date on which the initial Alternate Currency LOC is
issued, the Bank shall determine the Exchange Rate as of such Calculation Date
with respect to each Alternate Currency. The Exchange Rates so determined shall
become effective on the relevant Calculation Date, shall remain effective until
the next succeeding Calculation Date, and shall for all purposes of this
Agreement (other than Section 2.01, Section 2.11, or any other provision
expressly requiring the use of a current Exchange Rate) be the Exchange Rates
employed in converting any amounts between dollars and any Alternate Currency.

(b)          Not later than 5:00 p.m., New York City time, on each Calculation
Date, the Bank shall determine the Alternate Currency Exposure. The Bank shall
determine the aggregate amount of the Dollar Equivalent of all amounts
denominated in an Alternate Currency at the applicable time and in the manner
provided for by this Agreement.

 10

 



ARTICLE II

AMOUNTS AND TERMS OF LETTERS OF CREDIT

2.01        The Letters of Credit. The Bank agrees, on the terms and subject to
the conditions herein set forth, to issue LOCs, and amend the expiry, amount or
operative language of LOCs, for the account of any Applicant on any Business Day
from time to time during the period from the Closing Date to the Termination
Date; provided that:

(a)          the Bank shall not have any obligation to issue or amend the
expiry, amount or language of any LOC if (i) the aggregate Credit Exposure
(after giving effect to such issuance, extension, or increase) would exceed the
Commitment Amount, or (ii) such issuance or amendment would conflict with or
cause the Bank to exceed any limit imposed by applicable law or any applicable
requirement hereof;

(b)          each LOC shall be denominated in dollars or in an Alternate
Currency and shall be in a face amount not less than the Dollar Equivalent of
$25,000 (or such lesser amount as the Bank may agree);

(c)          each LOC shall be payable only against sight drafts or demands for
payment at sight (and not provide for acceptance of time drafts or incurrence of
deferred payment undertakings);

(d)          no LOC shall have a scheduled expiration date (including all rights
of the applicable Applicant or the Beneficiary to require extension thereof)
later than the earlier of (i) three (3) years from the date of issuance thereof,
and (ii) the Final LOC Expiration Date; provided that any LOC may by its terms
be automatically extendible annually for additional one-year periods (provided
that the Bank shall not permit any such extension to take effect that extends
the expiration date of such LOC beyond the Final LOC Expiration Date); provided,
further that the Bank shall not permit any such automatic extension if it has
determined that such extension would not be permitted, or the Bank would have no
obligation, at such time to issue such LOC as extended under the terms hereof,
in which case the Bank shall notify the Beneficiary thereof of its election not
to extend such LOC (which the Bank agrees to do on and subject to the terms of
Section 2.02(c)), and

(e)          each LOC shall be a Permitted LOC.

At the request of any Applicant, LOCs may be issued in accordance with this
Agreement to support obligations of any Subsidiary Account Party that is a
Subsidiary of such Applicant; provided that such Applicant represents, warrants
and agrees, without limiting any Obligations of such Applicant hereunder, that:
(i) such Subsidiary Account Party has consented to its being referred to in such
LOC or otherwise as the “applicant”, “account party”, “client”, or “customer” at
whose request or for whose account such LOC is issued; (ii) such Subsidiary
Account Party has consented to its not having any rights under this Agreement
(including any right to request that the Bank issue or amend such LOC or that
the Bank dispose of any documents presented under such LOC (or any goods
represented thereby) in any particular manner) and to the Bank’s treating such
Applicant as the sole Person entitled to exercise such rights with respect to
such LOC; (iii) such Subsidiary Account Party is a direct or indirect
majority-owned subsidiary of the Company at the time of issuance of such LOC (or
of any increase or extension thereof); (iv) such Subsidiary Account Party is
bound by all the limitations of liability and exculpations in the Bank’s favor
contained herein and subject to all the rights and remedies in the Bank’s favor
referred to herein as if it were such Applicant; and (v) the Bank shall not be
required to send any notice hereunder to such Subsidiary Account Party, but if
the Bank in its sole discretion chooses to do so, the Bank

 11

 



may send such notice as provided herein care of such Applicant and such notice
shall be effective as if given to such Subsidiary Account Party.

2.02        Issuance; Extensions; Etc.

(a)          Request for Issuance. An Applicant may from time to time request,
upon at least three (3) Business Days’ notice (given not later than 11:00 a.m.
New York City time), that the Bank issue an LOC by delivering to the Bank (i) an
LOC Request specifying the date on which such LOC is to be issued (which shall
be a Business Day), a summary of the arrangement to which such LOC pertains, the
expiration date thereof, the currency thereof (whether dollars or an Alternate
Currency), the Available Amount thereof, and the name and address of the
Beneficiary thereof; and (ii) such other documents and agreements as may be
required pursuant to the Bank’s customary practices for the issuance of letters
of credit (and in the event of a conflict between the terms of this Agreement
and the terms of such other documents or agreements, the terms of this Agreement
shall govern). The applicable Applicant agrees to promptly deliver to the Parent
Guarantor a copy of each request made by it pursuant to the foregoing sentence.
If the requirements set forth in the first sentence of Section 2.01 and in
Article III are satisfied, the Bank shall issue the applicable LOC on the date
requested in such LOC Request. Upon the issuance of an LOC, the Bank shall (A)
deliver the original of such LOC to the Beneficiary thereof or as the applicable
Applicant shall otherwise direct and (B) promptly notify the Bank thereof and
furnish a copy thereof to the applicable Applicant and the Parent Guarantor.

(b)          Request for Extension or Increase. The applicable Applicant may
from time to time request, upon at least three (3) Business Days’ notice (given
not later than 11:00 a.m. New York City time), that the Bank amend the
expiration date of an outstanding LOC, the Available Amount of an outstanding
LOC or the language of an outstanding LOC by delivering to the Bank (with a copy
to the Parent Guarantor) a written request therefor. Any such request for an
extension or increase shall for all purposes hereof (including for purposes of
Section 2.02(a)) be treated as though such Applicant had requested issuance of a
replacement LOC (except that the Bank may, if it elects, issue a notice of
extension or increase in lieu of issuing a new LOC in substitution for the
outstanding LOC).

(c)          Automatic Extensions. If any LOC shall provide for the automatic
extension of the expiry date thereof unless the Bank gives notice that such
expiry date shall not be extended, then the Bank shall allow such LOC to be
extended unless such extended expiration date would conflict with Section
2.01(d) or unless the Bank shall have received, at least five (5) Business Days
prior to the date on which such notice of non-extension must be delivered under
such LOC (or such shorter period acceptable to the Bank), (i) notice from the
applicable Applicant directing the Bank not to permit the extension of such LOC,
unless an Event of Default has occurred and is continuing (and the Bank shall
not permit any LOC to be automatically extended if it has received a timely
notice, or (ii) a Block Notice from the Parent Guarantor.

(d)          LOC Reports. The Bank will furnish to the Company and the Parent
Guarantor prompt written notice of each (i) issuance or amendment of the expiry,
amount or language of an LOC (including the Available Amount and expiration date
thereof), (ii) other amendment to an LOC, (iii) cancellation of an LOC, and (iv)
payment on an LOC. The Bank will furnish to the Applicant and the Parent
Guarantor promptly upon request and, in any case, prior to the fifteenth
Business Day of each calendar quarter a written report summarizing issuance and
amendment of LOCs issued or amended during the preceding calendar quarter and
payments and reductions in Available Amounts during such calendar quarter on all
LOCs.

(e)          ISP and UCP. Subject to the exculpations, limitations on liability,
and other provisions of this Agreement, unless otherwise expressly agreed in
writing by the Bank and the applicable

 12

 



Applicant when a LOC is issued and subject to applicable laws, performance under
LOCs by the Bank will be governed by (i) either (x) the rules of the
“International Standby Practices 1998” (ISP98) (or such later revision as may be
published by the Institute of International Banking Law & Practice on any date
any LOC may be issued) or (y) the rules of the “Uniform Customs and Practices
for Documentary Credits” (2007 Revision), International Chamber of Commerce
Publication No. 600 (or such later revision as may be published by the
International Chamber of Commerce on any date any LOC may be issued) and (ii) to
the extent not inconsistent therewith, the governing law of this Agreement as
set forth in Section 7.13.

2.03        Reimbursement Obligations.

(a)          Each Applicant agrees to reimburse the Bank (by making payment to
the Bank in accordance with Section 2.07) in the amount of each LOC Disbursement
made by the Bank under each LOC issued at the request of such Applicant, such
reimbursement to be made within five (5) Business Days of the date the Bank
notifies such Applicant of such LOC Disbursement. Such reimbursement obligation
shall be payable without further notice, protest or demand, all of which are
hereby waived, and an action therefor shall immediately accrue. To the extent
such payment by such Applicant is not timely made in accordance with the terms
hereof, such unpaid reimbursement obligation shall be treated as a matured loan
extended to such Applicant under this Agreement in respect of which interest
shall accrue and be payable. Such Applicant agrees to pay to the Bank, on
demand, interest (at a rate per annum equal to the Base Rate plus 1.00%) for
each day from the date of such LOC Disbursement to the date such obligation is
paid in full. For the avoidance of doubt, the payment by such Applicant of
interest pursuant to this Section 2.03(a) shall not affect the calculation of
fees under the Loan Documents.

(b)          The obligation of the applicable Applicant to reimburse the Bank
for any LOC Disbursement made by the Bank shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement, the applicable LOC Request and any other applicable agreement or
instrument under all circumstances, including the following circumstances:

(i)           any lack of validity or enforceability of any LOC Related Document
or any term or provision thereof;

(ii)          any change in the time, manner, or place of payment of, or in any
other term of, any obligation of the Company, any other Applicant, or any other
Person in respect of any LOC Related Document or any other amendment or waiver
of or any consent to departure from any LOC Related Document;

(iii)         the existence of any claim, set-off, defense, or other right that
the Company, any other Applicant, or any other Person may have at any time
against any Beneficiary (or any Person for which any such Beneficiary may be
acting), the Bank or any other Person, whether in connection with the
transactions contemplated by the LOC Related Documents or any unrelated
transaction;

(iv)         any statement or any other document presented under an LOC being
forged, fraudulent, invalid, or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(v)          payment by the Bank under an LOC against presentation of a draft or
other document that does not strictly comply with the terms of such LOC; or

 13

 



(vi)          any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Company or
any other Applicant.

The foregoing provisions of this Section 2.03(b) shall not excuse the Bank from
liability to the applicable Applicant against the Bank following reimbursement
of each LOC Disbursement in full by such Applicant to the extent of any direct
(but not consequential) damages suffered by the applicable Applicant that are
caused by the Bank’s gross negligence or willful misconduct; provided that (i)
the Bank shall be deemed to have acted with reasonable care if it acts in
accordance with standard letter of credit practice of commercial banks located
in New York City and (ii) the applicable Applicant’s aggregate remedies against
the Bank for wrongfully honoring a presentation shall not exceed the aggregate
amount paid by such Applicant to the Bank with respect to the honored
presentation, plus interest.

(c)          Without limiting any other provision of this Agreement, the Bank:
(i) may rely upon any oral, telephonic, facsimile, electronic, written, or other
communication reasonably believed to have been authorized by any Applicant, (ii)
shall not be responsible for errors, omissions, interruptions, or delays in
transmission or delivery of any message, advice or document in connection with
any LOC, whether transmitted by courier, mail, telex, any other
telecommunication, or otherwise (whether or not they be encrypted), or for
errors in interpretation of technical terms or in translation (and the Bank may
transmit any LOC terms without translating them), (iii) may honor any
presentation under any LOC that appears on its face to substantially comply with
the terms and conditions of such LOC, (iv) may replace a purportedly lost,
stolen, or destroyed original LOC, waive a requirement for its presentation, or
provide a replacement copy to any Beneficiary, (v) if no form of draft is
attached as an exhibit to an LOC, may accept as a draft any written or
electronic demand or request for payment under such LOC, and may disregard any
requirement that such draft bear any particular reference to such LOC, (vi)
unless an LOC specifies the means of payment, may make any payment under such
LOC by any means it chooses, including by wire transfer of immediately available
funds, (vii) may select any branch or affiliate of the Bank or any other bank or
financial institution to act as advising, transferring, confirming, and/or
nominated bank under the law and practice of the place where it is located (if
the applicable LOC Request or LOC Related Documents requested or authorized
advice, transfer, confirmation and/or nomination, as applicable), (viii) may
amend any LOC to reflect any change of address or other contact information of
any Beneficiary, and (ix) shall not be responsible for any other action or
inaction taken or suffered by the Bank under or in connection with any LOC, if
required or permitted under any applicable domestic or foreign law or letter of
credit practice. None of the circumstances described in this Section 2.03(c)
shall impair the Bank’s rights and remedies against any Applicant or place the
Bank under any liability to any Applicant.

(d)          The applicable Applicant will notify the Bank in writing of any
objection such Applicant may have to the Bank’s issuance or amendment of any
LOC, the Bank’s honor or dishonor of any presentation under any LOC, or any
other action or inaction taken by the Bank under or in connection with this
Agreement or any LOC. The applicable Applicant’s notice of objection must be
delivered to the Bank within fifteen (15) Business Days after such Applicant
receives notice of the action or inaction it objects to.

2.04         Termination or Reduction of Commitment. The Company may at any
time, upon at least three (3) Business Days’ notice to the Bank, terminate the
Commitment in whole or reduce in part the unused portion of the Commitment
Amount; provided that each partial reduction shall be in an aggregate amount of
$5,000,000 or a higher integral multiple of $1,000,000. The Commitment Amount
shall be permanently reduced to zero on the Termination Date if not sooner
reduced to zero. Each notice delivered by the Company pursuant to this paragraph
shall be irrevocable; provided that a notice of termination of the Commitment
delivered by the Company may state that such notice is conditioned upon

 14

 



the effectiveness of other credit facilities, in which case such notice may be
revoked by the Company (by notice to the Bank on or prior to the specified
effective date) if such condition is not satisfied. Except as specifically
provided in this Agreement, no fees or expenses shall be payable by any Credit
Party or Subsidiary Applicant in respect of any such termination.

2.05        Fees.

(a)          The Company agrees to pay to the Bank the Upfront Fee and the
Commitment Fee. Accrued Commitment Fees shall be payable in arrears on the last
day of March, June, September, and December of each year, and on the date on
which the Commitments terminate, commencing on the first such date to occur
after the date hereof. All Commitment Fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b)          The Company agrees to pay to the Bank an LOC Fee with respect to
its participations in LOCs. LOC Fees accrued to but excluding the last day of
March, June, September and December of each year shall be payable on such last
day, commencing on the first such date to occur after the Closing Date; provided
that all such accrued and unpaid fees shall also be payable on the Termination
Date, and any such fees accruing after the Termination Date shall be payable on
demand. All LOC Fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
and the last day).

(c)          All fees payable hereunder shall be paid on the dates due, in
dollars, in immediately available funds, to the Bank. Other than amounts
erroneously paid as the result of administrative or technical errors, fees paid
shall not be refundable under any circumstances. The Commitment Fee due to the
Bank shall cease to accrue on the date on which the Commitment shall expire or
be terminated as provided herein.

2.06        Increased Costs and Capital Adequacy.

(a)          If, due to any Change in Law, there shall be any increase in the
cost to the Bank by an amount the Bank reasonably determines to be material of
agreeing to issue or of issuing or maintaining or participating in LOCs or the
making of LOC Disbursements (excluding, for purposes of this Section, any such
increased costs resulting from (i) Taxes or Other Taxes (as to which Section
2.08 shall exclusively govern), (ii) changes in the basis of taxation of overall
net income or overall gross income by the United States or by the foreign
jurisdiction or state under the laws of which the Bank is organized or has its
Lending Office or any political subdivision thereof, (iii) any increased cost in
respect of which the Bank is entitled to compensation under any other provision
of this Agreement, (iv) any payment to the extent that it is attributable to the
requirement of any Governmental Authority which regulates the Bank or its
holding company which is imposed by reason of the quality of the Bank’s assets
or those of its holding company and not generally imposed on all entities of the
same kind regulated by the same authority, or (v) any increased cost arising by
reason of the Bank voluntarily breaching any lending limit or other similar
restriction imposed by any provision of any relevant law or regulation after the
introduction thereof), then the Company agrees to pay, from time to time, within
fifteen (15) days after demand by the Bank, which demand shall include a
statement of the basis for such demand and a calculation in reasonable detail of
the amount demanded, to the Bank for the account of the Bank additional amounts
sufficient to compensate the Bank for such increased cost. A certificate as to
the amount of such increased cost, submitted to the Company by the Bank, shall
be conclusive and binding for all purposes, absent manifest error of which the
Company has notified the Bank promptly after receipt of such certificate.

 15

 



(b)          If, due to any Change in Law, there shall be any increase in the
amount of capital or liquidity required or expected to be maintained by the Bank
or any corporation controlling the Bank as a result of or based upon the
existence of the Bank’s commitment to extend credit hereunder and other
commitments of such type pursuant hereto that has or would have the effect of
reducing the rate of return on the Bank’s (or the Bank’s parent corporation’s)
capital or liquidity to a level below that which the Bank (or the Bank’s parent
corporation) could have achieved but for such Change in Law (excluding, for
purposes of this Section, any such increased costs resulting from any change to
the extent that it is attributable to the requirement of any Governmental
Authority which regulates the Bank or its holding company which is imposed by
reason of the quality of the Bank’s assets or those of its holding company and
not generally imposed on all entities of the same kind regulated by the same
authority) then, within fifteen (15) days after demand by the Bank or such
corporation, which demand shall include a statement of the basis for such demand
and a calculation in reasonable detail of the amount demanded, the Company
agrees to pay to the Bank, from time to time as specified by the Bank,
additional amounts sufficient to compensate the Bank in the light of such
circumstances, to the extent that the Bank reasonably determines such increase
in capital or liquidity to be allocable to the existence of the Bank’s
commitment to issue or participate in LOCs hereunder or to the issuance or
maintenance of or participation in any LOC. A certificate as to such amounts
submitted to the Company by the Bank shall be conclusive and binding for all
purposes, absent manifest error of which the Company has notified the Bank
promptly after receipt of such certificate.

(c)          Promptly after an officer with responsibility for its participation
in the Facility becomes aware of the relevant circumstances and their results,
the Bank shall promptly notify the Company of any event of which will result in,
and will use reasonable commercial efforts available to it (and not, in the
Bank’s good faith judgment, otherwise materially disadvantageous to the Bank) to
mitigate or avoid, any obligation of the Company to pay any amount pursuant to
Section 2.06(a) or 2.06(b) above or pursuant to Section 2.08 (and, if the Bank
has given notice of any such event and thereafter such event ceases to exist,
the Bank shall promptly so notify the Company). Without limiting the foregoing,
the Bank will designate a different Lending Office if such designation will
avoid (or reduce the cost to the Company of) any event described in the
preceding sentence and such designation will not, in the Bank’s good faith
judgment, be otherwise materially disadvantageous to the Bank.

(d)          Notwithstanding the provisions of Section 2.06(a), 2.06(b) or 2.08
(and without limiting Section 2.06(c) above), if the Bank fails to notify the
Company of any event or circumstance that will entitle the Bank to compensation
pursuant to Section 2.06(a), 2.06(b) or 2.08 within 180 days after the Bank
obtains actual knowledge of such event or circumstance, then the Bank shall not
be entitled to compensation from the Company for any amount arising prior to the
date that is 180 days before the date on which the Bank notifies the Company of
such event or circumstance; provided that, if the event or circumstance giving
rise to such entitlement to compensation is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

2.07        Payments and Computations.

(a)          The applicable Applicant shall make each payment hereunder
irrespective of any right of counterclaim or set-off not later than 2:00 p.m.
(New York City time) on the day when due, in dollars, to the Bank at its office
at 1251 Avenue of the Americas, New York, New York 10020 (or to such other
office as the Bank shall direct from time to time) and at such account as the
Bank shall direct from time to time in immediately available funds, with
payments being received by the Bank after such time being deemed to have been
received on the next succeeding Business Day; provided that if any amount due
hereunder is based upon the Bank’s payment in an Alternate Currency, the
applicable Applicant will pay the Dollar Equivalent of such amount.

 16

 



(b)          If at any time insufficient funds are received by and available to
the Bank to pay fully all amounts of principal, unreimbursed LOC Disbursements,
interest and fees then due hereunder, such funds shall be applied (i) first,
towards payment of interest and fees then due hereunder, and (ii) second,
towards payment of principal and unreimbursed LOC Disbursements then due
hereunder.

(c)          All computations of interest on LOC Disbursements for the Base Rate
shall be made by the Bank on the basis of a year of 365 or, if applicable, 366
days; all other computations of interest shall be made by the Bank on the basis
of a year of 360 days. All such computations of interest shall be made for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest is payable.

(d)          Whenever any payment hereunder shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall be included in the computation of
any payment of interest or fees.

2.08        Taxes.

(a)          All payments by the applicable Applicant hereunder shall be made,
in accordance with Section 2.07, free and clear of and without deduction for any
Taxes. If any Withholding Agent determines, in its sole discretion exercised in
good faith, that it is required by law to deduct any taxes, levies, imposts,
deductions, charges, or withholdings, and all liabilities with respect thereto,
from or in respect of any sum payable hereunder to the Bank, (i) the sum payable
by the applicable Applicant shall be increased as may be necessary so that after
such Withholding Agent has made all required deductions (including deductions
applicable to additional sums payable under this Section 2.08) the Bank receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) such Withholding Agent shall make all such deductions, and (iii) such
Withholding Agent shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.

(b)          In addition, the applicable Applicant shall pay any Other Taxes in
accordance with applicable law.

(c)          The applicable Applicant shall indemnify the Bank and hold it
harmless against the full amount of Taxes and Other Taxes, and for the full
amount of taxes of any kind imposed by any jurisdiction on amounts payable under
this Section 2.08, imposed on or paid by the Bank and any liability (including
penalties, additions to tax, interest and expenses) arising therefrom or with
respect thereto. Any such indemnification payment shall be made within thirty
(30) days from the date the Bank makes written demand therefor.

(d)          Within thirty (30) days after the date of any payment of Taxes, the
applicable Applicant shall furnish to the Bank, at its address referred to in
Section 7.02, the original or a certified copy of a receipt evidencing such
payment. In the case of any payment hereunder by or on behalf of such Applicant
through an account or branch outside the United States or by or on behalf of
such Applicant by a payor that is not a United States person, if such Applicant
determines that no Taxes are payable in respect thereof, such Applicant shall
furnish, or shall cause such payor to furnish, to the Bank, at such address, an
opinion of counsel reasonably acceptable to the Bank stating that such payment
is exempt from Taxes. For purposes of this Section 2.08(d) and Section 2.08(f),
(i) the terms “United States” and “United States person” shall have the meanings
specified in Sections 7701(a)(9) and 7701(a)(30) of the Code, respectively, and
(ii) a “Foreign Lender” means a person that is not a “United States person.”

(e)          If the Bank is entitled to an exemption from or reduction of
withholding Tax with respect to payments under any Loan Document, it shall
deliver to the Company, at the time or times as

 17

 



reasonably requested by the Company, such properly completed and executed
documentation as reasonably requested by the Company as will permit such
payments to be made without withholding or at a reduced rate.

(f)          Without limiting the generality of the foregoing, the Bank (and any
Eligible Assignee on or prior to the date on which it becomes a party hereto)
shall, if it is legally eligible to do so, deliver to the Company, two duly
signed, properly completed copies of whichever of the following is applicable:

(i)           if the Bank (or Eligible Assignee) is not a Foreign Lender, IRS
Form W 9;

(ii)          if the Bank (or Eligible Assignee) is a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party (1)
with respect to payments of interest under any Loan Document, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (2) with respect to any other applicable payments under any Loan
Document, IRS Form W 8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from U.S. Federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

(iii)          if the Bank (or Eligible Assignee) is a Foreign Lender for whom
payments under any Loan Document constitute income that is effectively connected
with such Foreign Lender’s conduct of a trade or business in the United States,
IRS Form W-8ECI;

(iv)          if the Bank (or Eligible Assignee) is a Foreign Lender claiming
the benefits of the exemption for portfolio interest under Section 881(c) of the
Code both (1) IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, and (2) a
certificate (a “U.S. Tax Certificate”) to the effect that such Lender is not (a)
a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code and (c) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code;

(v)          if the Bank (or Eligible Assignee) is a Foreign Lender that is not
the beneficial owner of payments made under any Loan Document (including a
partnership or a participant) (1) an IRS Form W-8IMY on behalf of itself and (2)
the relevant forms prescribed in subsections (i), (ii), (iii) or (iv) of this
paragraph (f) that would be required of each such beneficial owner or partner of
such partnership if such beneficial owner or partner were a lender; provided,
however, that if the Lender is a partnership and one or more of its partners are
claiming the exemption for portfolio interest under Section 881(c) of the Code,
such Lender may provide a U.S. Tax Certificate on behalf of such partners;

(vi)          if a payment made to a Foreign Lender under any Loan Document
would be subject to any withholding Taxes as a result of such Foreign Lender’s
failure to comply with the requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code), at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Withholding Agent as may be necessary for the Withholding Agent
to comply with its obligations under FATCA, to determine that such Foreign
Lender has or has not complied with such Foreign Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment; or

 18

 



(vii)         any other form prescribed by law as a basis for claiming exemption
from, or a reduction of, U.S. Federal withholding Tax together with such
supplementary documentation necessary to enable the Company to determine the
amount of Tax (if any) required by law to be withheld.

(g)          Thereafter and from time to time, each Foreign Lender shall, if it
is legally eligible to do so, (i) promptly submit to the Company (with a copy to
the Withholding Agent) such additional duly completed and signed copies of one
or more of the forms or certificates described in Section 2.08(f)(i), (ii),
(iii), (iv) or (v) above (or such successor forms or certificates as shall be
adopted from time to time by the relevant United States taxing authorities) as
may then be available under then current United States laws and regulations to
avoid, or such evidence as is reasonably satisfactory to the Company of any
available exemption from, or reduction of, United States withholding Taxes in
respect of all payments to be made to such Foreign Lender by the Company
pursuant to this Agreement, or any other Loan Document, in each case, (1) after
the occurrence of any event requiring a change in the most recent form,
certificate or evidence previously delivered by it to the Company and (2) from
time to time thereafter if reasonably requested by the Company, and (ii)
promptly notify the Company of any change in circumstances which would modify or
render invalid any claimed exemption or reduction.

(h)          For any period with respect to which the Bank that may lawfully do
so has failed to provide the Company with the appropriate form described in
Section 2.08(f) above (other than if such failure is due to a change in law
occurring after the date on which a form originally was required to be provided
or if such form otherwise is not required under Section 2.08(f) above), the Bank
shall not be entitled to indemnification under Sections 2.08(a) or 2.08(c) with
respect to Taxes imposed by the United States by reason of such failure;
provided that should the Bank become subject to Taxes because of its failure to
deliver a form required hereunder, the Company shall take such steps as the Bank
shall reasonably request to assist the Bank to recover such Taxes.

(i)          The Bank represents and warrants to each Applicant and the Parent
Guarantor that, as of the date the Bank becomes a party to this Agreement, the
Bank is entitled to receive payments hereunder from such Applicant and the
Parent Guarantor without deduction or withholding for or on account of any
Taxes.

(j)          If the Bank determines, in its reasonable discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Company, the Parent Guarantor or any Applicant or with
respect to which such Applicant has paid additional amounts pursuant to this
Section 2.08 or the Parent Guarantor pursuant to the Parent Guaranty, it shall
reimburse to such Applicant or the Parent Guarantor, as the case may be, such
amount as the Bank determines to be the proportion of such refund as will leave
the Bank (after that reimbursement) in no better or worse position in respect of
the worldwide liabilities for Taxes and Other Taxes of the Bank (including in
each case its Affiliates) than it would have been if no such indemnity had been
required under this Section 2.08. This Section 2.08(j) shall not be construed to
require the Bank to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the Company or any other
Person.

2.09        Use of Letters of Credit. The Company and each other Applicant
covenants and agrees with the Bank that the LOCs shall be used for the purposes
set out in the definition of “Permitted LOCs” in Section 1.01.

2.10        Certain Provisions Relating to the Bank as Issuer of LOCs.

(a)          LOC Requests. The representations, warranties, and covenants by
each Applicant under, and the rights and remedies of the Bank under, any LOC
Request or any documents or agreements delivered to the Bank pursuant to Section
2.02(a)(i) relating to any LOC are in addition to,

 19

 



and not in limitation or derogation of, representations, warranties, and
covenants by such Applicant under, and rights and remedies of the Bank under,
this Agreement and applicable law. Each Applicant acknowledges and agrees that
all rights of the Bank under any LOC Request or any such other documents or
agreements shall inure to the benefit of the Bank to the extent of its LOC
Participating Interest in and LOC Disbursements in connection with the
applicable LOC as fully as if the Bank were a party to such LOC Request or any
such other documents or agreements. In the event of any inconsistency between
the terms of this Agreement and any LOC Request or any such other documents or
agreements, this Agreement shall prevail.

(b)          No Liability of the Bank. Each Applicant assumes all risks of the
acts or omissions of any Beneficiary of any LOC with respect to its use of such
LOC. Neither the Bank nor any of its officers, directors, employees, Affiliates,
or agents shall be liable or responsible for: (a) the use that may be made of
any LOC or any acts or omissions of any Beneficiary in connection therewith; (b)
the validity, sufficiency, or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; or (c) payment by the Bank against
presentation of documents that strictly or substantially comply with the terms
of an LOC, including failure of any documents to bear any reference or adequate
reference to the LOC. In furtherance and not in limitation of the foregoing, the
Bank may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.

2.11        Currency Indemnity.

(a)          Each Credit Party’s obligation to make payments hereunder in any
Specified Currency shall not be discharged or satisfied by any tender, or any
recovery pursuant to any judgment or otherwise, which is expressed in or
converted into any currency other than the Specified Currency, except to the
extent that such tender or recovery results in the actual receipt by the Bank of
the full amount of the Specified Currency payable under this Agreement. Each
Credit Party shall indemnify the Bank for any shortfall and such Credit Party’s
obligation to make payments in the Specified Currency shall be enforceable as an
alternative or additional cause of action to the extent that such actual receipt
is less than the full amount of the Specified Currency expressed to be payable
hereunder, and shall not be affected by judgment being obtained for other sums
due hereunder.

(b)          If, for the purpose of obtaining or enforcing judgment against any
Credit Party in any court or in any jurisdiction, it becomes necessary to
convert into or from any currency other than the Specified Currency (such other
currency being hereinafter referred to as the “Judgment Currency”) an amount due
in the Specified Currency, the conversion shall be made at the Dollar Equivalent
of such amount, in each case, as of the date immediately preceding the day on
which the judgment is given (such Business Day being hereinafter referred to as
the “Judgment Currency Conversion Date”). If there is a change in the rate of
exchange prevailing between the Judgment Currency Conversion Date and the date
of actual payment of the amount due, the applicable Credit Party obligated in
respect thereof covenants and agrees to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount), as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Specified Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.

2.12        Subsidiary Applicants. The Company from time to time may designate
any Subsidiary as a Subsidiary Applicant by (i) delivering to the Bank an
Adherence Agreement executed by such Subsidiary, the Company and the Bank and
(ii) taking such further actions as the Bank may reasonably request, including
executing and delivering other instruments, documents, and agreements
corresponding

 20

 



to those obtained in respect of the Company, all in form and substance
reasonably satisfactory to the Bank; provided, that no Subsidiary shall become a
party hereto or a Subsidiary Applicant hereunder if the Bank reasonably believes
that it would violate any applicable law or regulation for any LOCs to be issued
at such proposed Subsidiary Applicant’s request or that the Bank would be
subject to any unindemnified withholding taxes. Upon such delivery and the
taking of such further actions such Subsidiary shall for all purposes of this
Agreement be a Subsidiary Applicant and a party to this Agreement until the
Company shall have executed and delivered to the Bank a “Notice of Termination”
(as defined in the applicable Adherence Agreement) in respect of such
Subsidiary, whereupon such Subsidiary shall cease to be a Subsidiary Applicant.
Notwithstanding the preceding sentence, no such Notice of Termination will
become effective as to any Subsidiary Applicant at a time when any Obligations
of such Subsidiary Applicant shall be outstanding hereunder or any LOC issued at
the request of such Subsidiary Applicant shall be outstanding (which shall not
have been cash collateralized in a manner satisfactory to the Bank in its sole
discretion); provided that such Notice of Termination shall be effective to
terminate such Subsidiary Applicant’s right to request LOCs hereunder. The
Subsidiary Applicants as of the Closing Date are set forth on Schedule II.

2.13       Parent Guaranty. Payment of the Repayment Obligations by the Company
is guaranteed by the Parent Guarantor pursuant to the Parent Guaranty. Subject
to (a) the Parent Guarantor’s obligations under the Parent Guaranty and (b)
Section 2.15, the obligations of each Credit Party under this Agreement are
several and not joint and no Credit Party shall be responsible for the
obligations of any other Credit Party under this Agreement.

2.14       Cash Collateralization. If, at any time, the Dollar Equivalent of the
Credit Exposure exceeds the Commitment Amount (including by reason of
fluctuations in exchange rates), then one or more of the Applicants shall,
within five (5) Business Days after notice thereof from the Bank, cash
collateralize any outstanding LOCs in a manner satisfactory to the Bank in its
sole discretion and/or pay or reimburse any other amounts then due and payable
under the Facility, in each case in an amount sufficient to eliminate such
excess; provided, however, that no Applicant shall be required to cash
collateralize any amounts attributable to an LOC issued at the request of any
other Applicant.

2.15        Company Guaranty.

(a)          The Company hereby irrevocably and unconditionally guarantees to
the Bank the due and punctual payment of all Repayment Obligations of each of
the other Credit Parties (the “Guaranteed Obligations”). The Company agrees that
the Guaranteed Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee notwithstanding any extension or renewal of any Guaranteed
Obligations. Each and every default in payment or performance on any Guaranteed
Obligation shall give rise to a separate cause of action hereunder, and separate
suits may be brought hereunder as each cause of action arises.

(b)          To the fullest extent permitted by applicable law, the Company
waives presentment to, demand of payment from, and protest to the applicable
Applicant or to any other guarantor of any of the Guaranteed Obligations, and
also waives notice of acceptance of its guarantee and notice of protest for
nonpayment. To the fullest extent permitted by applicable law, the obligations
of the Company hereunder shall not be affected by (i) the failure of the Bank to
assert any claim or demand or to enforce or exercise any right or remedy against
any Applicant or any other Person under the provisions of the Loan Documents or
otherwise; (ii) any rescission, waiver, amendment or modification of, or any
release of any Person from any of the terms or provisions of any Loan Document
or any other agreement; (iii) the failure or delay of the Bank for any reason
whatsoever to exercise any right or remedy against the Parent Guarantor under
the Parent Guaranty; (iv) any default, failure or delay, willful or otherwise,
in the performance of any Repayment Obligations; or (v) any other act, omission
or delay to do any other act

 21

 



which may or might in any manner or to any extent vary the risk of the Company
under this Section 2.15 or otherwise operate as a discharge or exoneration of
the Company as a matter of law or equity or which would impair or eliminate any
right of the Company to subrogation.

(c)          The Company agrees that its guarantee hereunder constitutes a
guarantee of payment when due and not of collection, that such guarantee may be
enforced at any time and from time to time, on one or more occasions, during the
continuance of any Event of Default, without any prior demand or enforcement in
respect of any Guaranteed Obligations, and that the Company waives any right to
require that any resort be had by the Bank to any other guarantee. The
obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the payment in
full in cash of the Guaranteed Obligations), including any claim of waiver,
release, surrender, amendment, modification, alteration or compromise of any of
the Guaranteed Obligations or of any collateral security or guarantee or other
accommodation in respect thereof, and shall not be subject to any defense or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of the Guaranteed Obligations or any
Loan Document or any provision thereof (or of this Agreement or any provision
hereof) or otherwise. The obligations of the Company hereunder shall extend to
all Repayment Obligations of the other Applicants without limitation of amount.

(d)          To the fullest extent permitted by applicable law, the Company
waives any defense based on or arising out of any defense of any Applicant or
any other guarantor or the unenforceability of the Guaranteed Obligations or any
part thereof from any cause, or the cessation from any cause of the liability of
any Applicant, other than the final payment in full in cash of the Guaranteed
Obligations. The Bank may, at its election, compromise or adjust any part of the
Guaranteed Obligations, make any other accommodation with any Applicant or any
other Person or exercise any other right or remedy available to them against any
Applicant or any other Person, without affecting or impairing in any way the
liability of the Company hereunder except to the extent the Guaranteed
Obligations have been fully and finally paid. To the fullest extent permitted by
applicable law, the Company waives any defense arising out of any such election
even though such election operates, pursuant to applicable law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
the Company against any Applicant or any other Person, as the case may be. The
Company agrees that (i) the maturity of the Guaranteed Obligations guaranteed
hereby may be accelerated for the purposes of the Company’s guarantee herein,
notwithstanding any stay, injunction or other prohibition preventing such
acceleration as to any Applicant in respect of the Guaranteed Obligations (other
than any notices and cure periods expressly granted to an Applicant in this
Agreement or any other Loan Document evidencing or securing the Obligations of
such Applicant), and (ii) in the event of any such acceleration of such
Guaranteed Obligations, such Guaranteed Obligations (whether or not due and
payable) shall forthwith become due and payable in full by the Company for
purposes of this Agreement.

(e)          In furtherance of the foregoing and not in limitation of any other
right that the Bank has at law or in equity against the Company by virtue
hereof, upon the failure of any Applicant to pay (after the giving of any
required notice and the expiration of any cure period expressly granted to such
Applicant in this Agreement) any Guaranteed Obligation when and as the same
shall become due, whether at maturity, upon mandatory prepayment, by
acceleration, after notice of prepayment or otherwise, the Company hereby
promises to and will forthwith pay, or cause to be paid, to the Bank in cash the
amount of such unpaid Guaranteed Obligation. Upon payment by the Company of any
sums as provided above, all rights of the Company against the applicable
Applicant or any other Person arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subordinate and junior in right of payment to the prior payment in
full in cash of all the Guaranteed Obligations. If any amount shall erroneously
be paid to the Company on account of (i) such subrogation, contribution,
reimbursement, indemnity, or similar right, or (ii) any such indebtedness of any

 22

 



Applicant, such amount shall be held in trust for the benefit of the Bank and
shall be paid to the Bank to be credited against the payment of the Guaranteed
Obligations, whether matured or unmatured.

(f)          The Company further agrees that its obligations hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Guaranteed Obligation is rescinded or must
otherwise be restored by the Bank upon the bankruptcy or reorganization of any
Applicant or otherwise. Nothing shall discharge or satisfy the liability of the
Company hereunder except the full and final performance and payment in cash of
the Guaranteed Obligations.

ARTICLE III

CONDITIONS

3.01        Conditions Precedent to Closing Date. The occurrence of the Closing
Date, and the obligation of the Bank to issue any LOC, is subject to the
satisfaction (or waiver in accordance with Section 7.01) of the following
conditions precedent:

(a)          The Bank shall have received from each party hereto or thereto
either (i) a counterpart of this Agreement and the Parent Guaranty signed on
behalf of such party or (ii) written evidence satisfactory to the Bank (which
may include electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement and the
Parent Guaranty.

(b)          The Bank shall have received from the Company a signed certificate,
dated as of the Closing Date and signed by a Responsible Officer of the Company
on behalf of the Company, certifying as to (i) the truth in all material
respects of the representations and warranties contained in the Loan Documents
as though made on and as of the Closing Date and (ii) the absence of any Event
of Default.

(c)          The Bank shall have received documents and certificates relating to
the organization, existence, and good standing of each Credit Party, and the
authorization of the transactions contemplated hereby, all in form reasonably
satisfactory to the Bank, including (i) certified copies of the resolutions (or
comparable evidence of authority) of each Credit Party approving the
transactions contemplated by the Loan Documents and (ii) a certification as to
the names and true signatures of the officers of each Credit Party that are
authorized to sign the Loan Documents and the other documents to be delivered
hereunder.

(d)          The Bank shall have received evidence, reasonably satisfactory to
it, that the Existing Facility has been terminated on or prior to the date
hereof.

(e)          Patriot Act. The Bank shall have received all documentation and
other information reasonably requested by it that is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.

(f)          The Bank shall have received all fees and other amounts due and
payable on or prior to the Closing Date and, to the extent invoiced,
reimbursement or payment of all expenses required to be reimbursed or paid by
any Applicant hereunder, including the previously agreed fees and disbursements
of special counsel (if any) to the Bank.

3.02        Conditions Precedent to Each Issuance, Extension or Increase of an
LOC. In addition to the conditions to issuance or amendment set forth in Section
2.01, the obligation of the Bank to issue or

 23

 



amend the expiry, amount or language of an LOC (including any issuance on the
Closing Date) shall be subject to the further conditions precedent that on the
date of such issuance or amendment:

(a)          the representations and warranties contained in each Loan Document
are true and correct in all material respects on and as of such date, before and
after giving effect to such issuance, extension (other than any automatic
extension of an LOC), or increase, as though made on and as of such date, other
than any such representation or warranty that, by its terms, refers to a
specific date other than the date of such issuance, extension or increase, in
which case as of such specific date, unless waived in accordance with Section
7.01;

(b)          no Block Notice is in effect;

(c)          no Event of Default, or event or condition that would constitute an
Event of Default described in Section 6.01(a), Section 6.01(f), or Section
6.01(g) but for the requirement that notice be given or time elapse or both, has
occurred and is continuing or would result from such issuance, extension, or
increase;

(d)          the Parent Guarantor shall not have repudiated, or asserted the
unenforceability of the Parent Guaranty and the Parent Guaranty shall continue
to be in full force and effect; and

(e)          in the case of the issuance, extension or increase of the amount of
any LOC denominated in an Alternate Currency, there shall not have occurred any
change in national or international financial, political, or economic conditions
or currency exchange rates or exchange controls which in the reasonable opinion
of the Bank would make it impracticable for such LOC to be issued, extended or
increased in such Alternate Currency.

Each request for issuance, extension, or increase of an LOC and each automatic
extension permitted pursuant to Section 2.02(c) shall be deemed to be a
representation and warranty by the applicable Applicant that both on the date of
such request and on the date of such issuance, extension, or increase or
automatic extension the foregoing statements are true and correct.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Company represents and warrants as follows:

4.01         Existence, Etc. Each Credit Party (i) is duly organized or formed,
validly existing, and in good standing under the laws of the jurisdiction of its
incorporation or formation, (ii) is duly qualified and in good standing as a
foreign corporation or other entity in each other jurisdiction in which it owns
or leases property or in which the conduct of its business requires it to so
qualify or be licensed except where the failure to so qualify or be licensed
could not reasonably be expected to have a Material Adverse Effect, and (iii)
has all requisite power and authority (including all governmental licenses,
permits and other approvals) to own or lease and operate its properties and to
carry on its business as now conducted and as proposed to be conducted, except
where the failure to have any license, permit or other approval could not
reasonably be expected to have a Material Adverse Effect.

4.02         Authority and Authorization. The execution, delivery, and
performance by each Credit Party of each Loan Document to which such Credit
Party is party, and the consummation of the transactions contemplated thereby,
are within the organizational powers of such Credit Party, have been duly
authorized by all necessary organizational action, and do not (i) contravene the
Constituent

 24

 



Documents of such Credit Party, or (ii) violate any law, rule, regulation
(including Regulation X of the Board of Governors of the Federal Reserve
System), order, writ, judgment, injunction, decree, determination or award, or
(iii) conflict with or result in the breach of, or constitute a default under,
any contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument binding on or affecting such Credit Party or its properties, which,
in the case of any violation, conflict, breach or default under clause (ii) or
(iii) could reasonably be expected to have a Material Adverse Effect. No Credit
Party is in violation of any such law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award or in breach of any such contract,
loan agreement, indenture, mortgage, deed of trust, lease or other instrument,
the violation or breach of which could reasonably be expected to have a Material
Adverse Effect.

4.03         Approvals. No authorization or approval or other action by, and no
notice to or filing with, any Governmental Authority or any other third party is
required for the due execution, delivery, or performance by any Credit Party of
any Loan Document to which it is party or the consummation of the transactions
contemplated thereby, other than has been obtained and is in full force and
effect as of the Closing Date.

4.04         Enforceability. This Agreement has been, and each other Loan
Document to which a Credit Party is a party, has been or when delivered
hereunder will have been, duly executed and delivered by such Credit Party. This
Agreement is, and each other Loan Document to which a Credit Party is a party,
is or when delivered hereunder will be, the legal, valid, and binding obligation
of such Credit Party, enforceable against it in accordance with the terms
thereof, subject to bankruptcy, insolvency, and similar laws of general
application relating to creditors’ rights and to general principles of equity.

4.05         Litigation. Except as disclosed in the Company’s filings with the
SEC from time to time, there is no action, suit, investigation, litigation or
proceeding affecting the Company pending or, to the knowledge of the Company,
threatened in writing before any Governmental Authority that could reasonably be
expected to have a Material Adverse Effect.

4.06         Compliance with Certain Acts. Each Credit Party is in compliance in
all material respects with the Patriot Act. No part of any payment under any LOC
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended from time
to time, and any successor statute or statutes. Neither any Credit Party nor any
of its directors, officers, managers or principal employees is on the list of
Specially Designated Nationals and Blocked Persons issued by OFAC.

4.07         Investment Company Act. No Credit Party is an “investment company”,
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company”, as such terms are defined in the United States Investment
Company Act of 1940, as amended from time to time, and any successor statute or
statutes. Neither the making of any LOC Disbursements, nor the issuance of any
LOC, nor the application of the proceeds or repayment thereof, nor the
consummation of the other transactions contemplated by the Loan Documents, will
violate any provision of such Act or any rule, regulation, or order of the SEC
thereunder.

4.08         Compliance with Laws and Agreements. Each Credit Party is in
compliance with all laws, regulations, and orders of any Governmental Authority
applicable to it or its property and all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No Credit Party is in default in any material respect
beyond any applicable grace period under or

 25

 



with respect to any of its Constituent Documents or any indenture, agreement,
instrument or undertaking to which it is a party or by which it or any of its
property is bound, the existence of which default has not been waived in writing
and which, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.

4.09         Anti-Corruption Laws and Sanctions. Each Credit Party and each
Subsidiary is in compliance, in all material respects, with Anti-Corruption Laws
and Sanctions and are not engaged in any activity that would reasonably be
expected to result in the Credit Parties being designated as a Sanctioned
Person. Policies and procedures the Company believes are designed to ensure
compliance by the Credit Parties, their respective Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions have been implemented, and are maintained in effect, by
the Credit Parties or otherwise on behalf of their Subsidiaries. None of (a) any
Credit Party, any Subsidiary of a Credit Party or any of their respective
directors, officers or employees (except any director, officer or employee of a
Non-Controlled Subsidiary appointed by a Person that is not an Affiliate of any
Credit Party), or (b) to the knowledge of any Credit Party, any director,
officer or employee of any Non-Controlled Subsidiary (to the extent appointed by
a Person that is not an Affiliate of any Credit Party, is a Sanctioned Person.
No LOC will violate any Anti-Corruption Laws or applicable Sanctions.

4.10         No Event of Default. No Event of Default has occurred and is
continuing.

ARTICLE V

COVENANTS

Until the Commitment has expired or been terminated and the principal of and
interest on each LOC Disbursement and all fees payable hereunder shall have been
paid in full in cash and all LOCs shall have expired without any pending drawing
or terminated, the Company covenants and agrees with the Bank that:

5.01         Information. The Company will furnish to the Bank:

(a)          within ninety (90) days after the end of each fiscal year of the
Company, its audited consolidated balance sheet and related statements of
earnings, shareholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by independent public accountants of
recognized national standing and reasonably acceptable to the Bank (without a
“going concern” explanatory note or any similar qualification or exception or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly, in all material respects, the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP;

(b)          within forty-five (45) days after the end of each of the first
three fiscal quarters of each fiscal year of the Company, its consolidated
balance sheet and related statements of earnings, shareholders’ equity and cash
flows as of the end of and for such fiscal quarter and the then elapsed portion
of the fiscal year, setting forth in each case in comparative form the figures
for the corresponding period or periods of (or, in the case of the balance
sheet, as of the end of) the previous fiscal year, all certified by one of its
Financial Officers as presenting fairly, in all material respects, the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes; and

 26

 



(c)          written notice of the occurrence of an Event of Default, which
notice shall be given within five (5) Business Days after the actual knowledge
of an officer of the Company of such occurrence, specifying the nature and
extent thereof and, if continuing, the action the Company or relevant Credit
Party is taking or proposes to take in respect thereof.

The Parent Guarantor shall promptly (and not later than three (3) Business Days
after the occurrence thereof) notify the Company of any Event of Default
occurring under Section 6.01(d), (e), (f), or (g) and relating to the Parent
Guarantor.

Anything required to be delivered pursuant to Section 5.01(a) or (b) above (to
the extent any such financial statements or reports are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which the
Company posts such reports, or provides a link thereto, on the Company’s website
on the Internet, or on the date on which such reports are filed with the SEC and
become publicly available.

5.02         Existence. Each Credit Party shall do or cause to be done all
things necessary to preserve and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges, authorizations,
qualifications and accreditations material to the conduct of its business, in
each case if the failure to do so, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation or other transaction
expressly permitted hereunder.

5.03         Compliance with Laws. Each Credit Party will comply with all
applicable laws, ordinances, rules, regulations, and requirements of
Governmental Authorities except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

5.04         Inspection of Property, Books and Records. Each Credit Party will
keep, and will cause each of its Subsidiaries to keep, adequate books of record
and account, and will permit representatives of the Bank to visit and inspect
(upon one (1) Business Day’s notice) any of its properties, to examine and make
abstracts from any of its books and records and to discuss its affairs, finances
and accounts with its officers, employees and independent public accountants,
all during regular business hours and as often as reasonably requested
(provided, however, that unless an Event of Default shall have occurred and be
continuing, such inspection right shall be limited to one occurrence per Bank in
any 12-month period).

5.05         Anti-Corruption Laws and Sanctions. Policies and procedures will be
maintained and enforced by or on behalf of each Credit Party that the Company
believes are designed to promote and achieve compliance, in all material
respects by each Credit Party and each of its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions. No Credit Party will directly or indirectly, use the
proceeds of the LOCs, or lend, contribute or otherwise make available such
proceeds to any direct or indirect subsidiary of such Credit Party, joint
venture partner or other Person, (i) to fund any activities or business of or
with any Sanctioned Person, or in any Sanctioned Country, or (ii) in any other
manner that would result in such Credit Party or the Bank being in violation of
Sanctions.

ARTICLE VI

EVENTS OF DEFAULT

6.01        Events of Default and Their Effect. If any of the following events
(each an “Event of Default”) shall occur and be continuing:

 27

 



(a)          Any Applicant shall, other than as a result of administrative or
technical error so long as such error is corrected within three (3) Business
Days of notification to such Applicant of such error, fail to pay any
reimbursement obligation in respect of any LOC Disbursement made by the Bank
pursuant to an LOC, any Applicant shall fail to deposit cash collateral when and
as the same shall become due and payable, or any Credit Party shall fail to pay
any other amount payable by such Credit Party under any Loan Document, in each
case within five (5) Business Days after the same becomes due and payable with
respect to a payment required to be made pursuant to Section 2.03 or ten (10)
Business Days after the same becomes due and payable with respect to any other
payment required to be made hereunder;

(b)          Any representation or warranty made by any Credit Party (or any of
its officers or other representatives) under or in connection with any Loan
Document shall prove to have been incorrect in any material respect when made or
deemed to have been made and such inaccuracy is not remedied within thirty (30)
days after receipt of notice to the applicable Credit Party and the Parent
Guarantor from the Bank specifying such inaccuracy;

(c)          Any Credit Party shall fail to perform or observe any term,
covenant, or agreement contained herein on its part to be performed or observed
if such failure shall remain unremedied for thirty (30) days after written
notice thereof shall have been given to the Company by the Bank, except where
such default cannot be reasonably cured within 30 days but can be cured within
60 days, the Credit Party has (i) during such 30-day period commenced and is
diligently proceeding to cure the same and (ii) such default is cured within 60
days after the earlier of becoming aware of such failure and receipt of notice
to the applicable Credit Party and the Parent Guarantor from the Bank specifying
such failure;

(d)          The Parent Guarantor shall fail to pay any indebtedness for
borrowed money pursuant to a loan agreement or noncontingent payment obligation
pursuant to a letter of credit agreement of similar nature to this Agreement,
individually or in the aggregate, in excess of the Dollar Equivalent of
$200,000,000, when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such indebtedness, provided, however,
that a written waiver of such failure by the Person to whom such Indebtedness is
owed shall be a written waiver of the Event of Default resulting pursuant to
this subclause from such failure; or the maturity of such indebtedness is
accelerated, provided, however, that a written waiver of such failure by the
Person to whom such indebtedness is owed shall be a written waiver of the Event
of Default resulting pursuant to this subclause from such failure;

(e)          The Parent Guarantor shall repudiate, or assert the
unenforceability of the Parent Guaranty, or the Parent Guaranty shall for any
reason not be in full force and effect or the Company shall repudiate, or assert
the unenforceability of this Agreement;

(f)          The entry by a court having jurisdiction in the premises of (i) a
decree or order for relief in respect of the Parent Guarantor, the Company or
any other Credit Party in an involuntary case or proceeding under any applicable
United States federal, state, or foreign bankruptcy, insolvency, reorganization,
or other similar law or (ii) a decree or order adjudging the Parent Guarantor,
the Company or any other Credit Party bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization, arrangement, adjustment or
composition of or in respect of the Parent Guarantor, the Company or any other
Credit Party under any applicable United States federal, state, or foreign law,
or appointing a custodian, receiver, liquidator, assignee, trustee, sequestrator
or other similar official of the Parent Guarantor, the Company or any other
Credit Party or any substantial part of the property of the Parent Guarantor or
the Company, or ordering the winding up or liquidation of the affairs of the
Parent

 28

 



Guarantor, the Company or any other Credit Party, and the continuance of any
such decree or order for relief or any such other decree or order unstayed and
in effect for a period of ninety (90) consecutive days; or

(g)          The commencement by the Parent Guarantor, the Company or any other
Credit Party of a voluntary case or proceeding under any applicable United
States federal, state, or foreign bankruptcy, insolvency, reorganization or
other similar law or of any other case or proceeding to be adjudicated the
Bankrupt or insolvent, or the consent by the Parent Guarantor, the Company or
any other Credit Party to the entry of a decree or order for relief in respect
of the Company or any other Credit Party in an involuntary case or proceeding
under any applicable United States federal, state, or foreign bankruptcy,
insolvency, reorganization, or other similar law or to the commencement of the
Bankruptcy or insolvency case or proceeding against it, or the filing by the
Parent Guarantor, the Company or any other Credit Party of a petition or answer
or consent seeking reorganization or relief under any applicable United States
federal, state, or foreign law, or the consent by the Parent Guarantor, the
Company or any other Credit Party to the filing of such petition or the
appointment of or taking possession by a custodian, receiver, liquidator,
assignee, trustee, sequestrator, or similar official of the Parent Guarantor,
the Company or any other Credit Party or of any substantial part of the property
of, or the making by the Parent Guarantor, the Company or any other Credit Party
of an assignment for the benefit of creditors, or the admission by the Parent
Guarantor, the Company or any other Credit Party in writing of its inability to
pay its debts generally as they become due, or the taking of corporate action by
the Parent Guarantor, the Company or any other Credit Party in furtherance of
any such action;

then, and in any such event, the Bank (i) may, by notice to the Company, declare
the obligation of the Bank to issue or amend the expiry, amount or language of
any LOC to be terminated, whereupon the same shall forthwith terminate, and/or
(ii) may, by notice to the Company, declare all amounts payable under this
Agreement and the other Loan Documents to be forthwith due and payable,
whereupon all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest, or further notice of any kind, all of
which are hereby expressly waived by each Credit Party, and/or (iii) may require
the Beneficiary of any LOC to draw the entire amount available to be drawn under
such LOC in accordance with (and to the extent permitted by) such LOC and/or
(iv) require the applicable Applicant to use best efforts to cause the Bank to
be released from all its obligations under each LOC, and/or (v) exercise any and
all other remedies available at law, in equity or otherwise, to secure, collect,
enforce or satisfy any Obligations of any of the Credit Parties; provided that
in the event of an actual or deemed entry of an order for relief with respect to
any Applicant under the Bankruptcy Law, (x) the obligation of the Bank to issue,
amend, or amend the expiry, amount or language of any LOC shall automatically
terminate, (y) all such amounts shall automatically become due and payable,
without presentment, demand, protest, or any notice of any kind, all of which
are hereby expressly waived by each Applicant, and (z) the obligation of each
Applicant to provide cash collateral under Section 6.02 shall automatically
become effective.

6.02         Actions in Respect of the Letters of Credit upon Event of Default.
If any Event of Default shall have occurred and be continuing, the Bank may,
whether before or after taking any of the actions described in Section 6.01,
demand that the Company and each other Applicant, and forthwith upon such demand
the Company and each other Applicant will, without duplication of any other cash
collateral provide to the Bank, remit as cash collateral to the Bank in
immediately available funds an aggregate amount not less than the sum of (i) one
hundred percent (100%) of the Available Amount at such time of all LOCs
denominated in dollars plus (ii) one hundred five percent (105%) of the
Available Amount at such time of all LOCs denominated in Alternate Currencies.
If at any time during the continuance of an Event of Default the Bank determines
that such funds are subject to any right or claim of any Person other than the
Bank or that the total amount of such funds is less than the aggregate Available
Amount at such time of all LOCs, the Company and each other Applicant will,
forthwith upon

 29

 



demand by the Bank, remit to the Bank, as additional cash collateral, an amount
equal to the excess of (a) such aggregate Available Amount over (b) the total
amount of funds, if any, that the Bank determines to be free and clear of any
such right and claim. Notwithstanding the two preceding sentences, no Applicant
other that the Company shall be required to cash collateralize any amounts
attributable to an LOC issued at the request of any other Applicant. Upon the
drawing of any LOC, such funds shall be applied to reimburse the Bank, to the
extent permitted by applicable law.

ARTICLE VII

MISCELLANEOUS

7.01         Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document (other than with respect to an increase in
the Commitment Amount pursuant to Section 2.04(b) or any agreement or agreements
executed and delivered thereunder), nor consent to any departure by any Credit
Party therefrom, shall in any event be effective unless the same shall be in
writing the Bank and the Company, and then any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

7.02         Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including facsimile or e-mail) and mailed or sent
to the applicable party at its address set forth below its signature hereto (or,
in the case of an assignee pursuant to Section 7.06 that is not a party hereto
on the Closing Date, at its address specified in the Assignment and Assumption
pursuant to which it becomes the Bank and in the case of any Subsidiary
Applicant that is not a party hereto on the Closing Date, at its address
specified in the Adherence Agreement pursuant to which it becomes a Subsidiary
Applicant) or at such other address as shall be designated by such party in a
written notice to the other parties. All such notices and communications shall
be effective (a) if mailed, three Business Days after the date deposited in the
mail, (b) if sent by messenger or courier, when delivered, or (c) if sent by
facsimile or e-mail, when the sender receives electronic confirmation of
receipt, except that (i) notices and communications to the Bank pursuant to
Article II, shall not be effective until received by such Person; and (ii) any
notice or other communication received at a time when the recipient is not open
for its regular business shall be deemed received one hour after such recipient
is again open for its regular business.

7.03         No Waiver; Remedies. No failure on the part of the Bank to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

7.04         Costs and Expenses.

(a)          Each Credit Party agrees to pay on demand all reasonable and
documented costs and expenses of the Bank (including the legal fees and
disbursements of special counsel (if any) to the Bank to the extent previously
agreed) in connection with the preparation, execution and delivery of the Loan
Documents; provided, however, that no Applicant shall be obligated to pay any
costs and expenses to the extent attributable to any LOC issued at the request
of any other Applicant.

(b)          Each Credit Party agrees to indemnify and hold harmless the Bank
and each of its Affiliates and the officers, directors, employees, agents and
advisors of any of the foregoing (each an “Indemnified Party”) from and against
all claims, damages, losses, liabilities and expenses (including reasonable and
documented fees and expenses of counsel) of any kind or nature whatsoever that
may be incurred by or asserted or awarded against any Indemnified Party arising
out of or in connection with or

 30

 



by reason of (including in connection with any investigation, litigation, or
proceeding or preparation of a defense in connection therewith) (i) the
enforcement of this Agreement or any other Loan Document or (ii) any adviser’s
confirmer’s, or other nominated person’s fees and expenses with respect to any
LOC that are chargeable to any Applicant or the Bank (if the applicable LOC
Request or any LOC Related Document requested or authorized such advice,
confirmation, or other nomination, as applicable), except to the extent such
claim, damage, loss, liability or expense shall have resulted from the
negligence, willful misconduct or fraud of such Indemnified Party. Each Credit
Party also agrees not to assert any claim against any Indemnified Party on any
theory of liability for, and no Indemnified Party shall be liable in contract,
tort, or otherwise for, special, indirect, consequential, exemplary, or punitive
damages arising out of or otherwise relating to this Agreement, any other Loan
Document, any transaction contemplated hereby or thereby or the actual or
proposed use of the LOC Disbursements or any LOC (including for any consequences
of forgery or fraud by any Beneficiary or any other Person).

(c)          Without prejudice to the survival of any other agreement of any
Credit Party hereunder or under any other Loan Document, the agreements and
obligations of each Credit Party contained in Section 2.06, Section 2.08, and
this Section 7.04 shall survive the payment in full of principal, interest, and
all other amounts payable hereunder and under any other Loan Document, the
expiration or termination of the Commitments, and the expiration without any
pending drawing or termination of all LOCs.

7.05         Binding Effect. This Agreement shall become effective when it shall
have been executed by each Credit Party and the Bank and thereafter shall be
binding upon and inure to the benefit of each Credit Party and the Bank and
their respective successors and assigns, except that no Credit Party shall have
the right to assign its rights hereunder or any interest herein without the
prior written consent of the Bank (such consent not to be unreasonably
withheld).

7.06         Assignments and Participations.

(a)          The Bank may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of its Commitment, its LOC Participating
Interests and the LOC Disbursements owing to it); provided that (i) each such
assignment shall be of a uniform, and not a varying, percentage of all rights
and obligations of the Bank hereunder, (ii) except in the case of an assignment
to a Person that, immediately prior to such assignment, was (x) the Bank or an
Affiliate of the Bank, the aggregate amount of the Commitment being assigned to
such Eligible Assignee pursuant to such assignment (determined as of the date of
the Assignment and Assumption with respect to such assignment) shall in no event
be less than $25,000,000 unless it is an assignment of the entire amount of such
assignor’s Commitment, or (y) not the Bank or an Affiliate of the Bank, the
aggregate amount of the Commitment being assigned to such Eligible Assignee
pursuant to such assignment (determined as of the date of the Assignment and
Assumption with respect to such assignment) shall in no event be less than
$5,000,000 unless it is an assignment of the entire amount of such assignor’s
Commitment, (iii) each such assignment shall be to an Eligible Assignee, (iv) as
a result of such assignment, the Company shall not be subject to additional
amounts under Section 2.06 or 2.08, and (vii) the parties to each such
assignment shall execute and deliver an Assignment and Assumption.

(b)          The Bank may sell participations to one or more Persons (other than
the Company or any of its Affiliates) in or to all or a portion of its rights
and obligations under this Agreement and the other Loan Documents (including all
or a portion of its Commitment, its LOC Participating Interests and the LOC
Disbursements owing to it; provided that (i) the Bank’s obligations under this
Agreement (including its Commitment and its LOC Participating Interests) shall
remain unchanged, (ii) the Bank shall remain solely responsible to the other
parties hereto for the performance of

 31

 



such obligations, (iii) the Company and the other Applicants shall continue to
deal solely and directly with the Bank in connection with the Bank’s rights and
obligations under this Agreement, (iv) so long as there then exists no Event of
Default, such participation is consented to and approved by the Company (not to
be unreasonably withheld), and (v) no participant under any such participation
shall have any right to approve any amendment or waiver of any provision of any
Loan Document, or any consent to any departure by the Company therefrom, except
to the extent that such amendment, waiver or consent would reduce the principal
of, or interest on, reimbursement obligations or any fees or other amounts
payable hereunder, or postpone any date fixed for any payment thereof, in each
case to the extent subject to such participation.

(c)          The Bank may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 7.06, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Company or any of its Subsidiaries furnished to the Bank by or
on behalf of the Company or any such Subsidiary; provided that, prior to any
such disclosure, the assignee or participant or proposed assignee or participant
shall agree to preserve the confidentiality of any Confidential Information
received by it from the Bank.

(d)          Notwithstanding any other provision set forth in this Agreement,
the Bank may at any time create a security interest in all or any portion of its
rights under this Agreement (including the LOC Disbursements owing to it) in
favor of any Federal Reserve Bank in accordance with Regulation A of the Board
of Governors of the Federal Reserve System.

7.07         Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement (or any related
agreement, including any amendment hereto or waiver hereunder) by facsimile or
e-mail (in a pdf or similar file) shall be effective as delivery of an original
executed counterpart of this Agreement (or such related agreement).

7.08         Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

7.09         Confidentiality. The Bank shall not disclose any Confidential
Information to any Person without the consent of the Company, other than (a) to
the Bank’s Affiliates and their officers, directors, employees, agents and
advisors with a need to know, to actual or prospective Eligible Assignees and
participants, and to any direct, indirect, actual or prospective counterparty
(and its advisor) to any swap, derivative or securitization transaction related
to the obligations under this Agreement, and in each case then only on a
confidential basis (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such information and
instructed to keep such information confidential), (b) as required by any law,
rule or regulation or judicial process, (c) as requested or required by any
state, federal or foreign authority or examiner regulating the Bank or pursuant
to any request of any self-regulatory body having or claiming authority to
regulate or oversee any aspect of the Bank’s business or that of any of its
Affiliates, and (d) to any rating agency when required by it; provided that,
prior to any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Confidential Information relating to the Company and its
Subsidiaries received by it from the Bank. Each Credit Party agrees and consents
to the Bank’s disclosure of information relating to this transaction to

 32

 



Gold Sheets and other similar bank trade publications. Such information will
consist of deal terms and other information customarily found in such
publications.

7.10         Patriot Act. The Bank is required to obtain, verify, and record
information that identifies the Company and each other Credit Party, which
information includes the name and address of the Company and each other Credit
Party and their respective direct and indirect beneficial owners and other
information that will allow the Bank to identify the Company and each other
Credit Party and their respective direct and indirect beneficial owners in
accordance with the Patriot Act.

7.11         Waiver of Immunity. Each Credit Party acknowledges that this
Agreement and each other Loan Document is, and each LOC will be, entered into
for commercial purposes of the applicable Applicant. To the extent that any
Credit Party or any of its assets has or hereafter acquires any right of
sovereign or other immunity from or in respect of any legal proceedings to
enforce or collect upon any Obligation or any other agreement relating to the
transactions contemplated herein, such Credit Party hereby irrevocably waives
any such immunity and agrees not to assert any such right or claim in any such
proceeding.

7.12         Jurisdiction, Etc.

(a)          Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any New
York state court sitting in New York County or the United States District Court
for the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
of the other Loan Documents. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

(b)          Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any of the other Loan
Documents to which it is a party in any New York state or federal court. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court sitting in New York County.

(c)          Each of the parties hereto, to the fullest extent permitted by
applicable law, hereby irrevocably waives all right to trial by jury as to any
action or proceeding arising out of or relating to this Agreement or any of the
other Loan Documents.

(d)          Each Credit Party hereby agrees that service of process in any such
action or proceeding may be made on such Applicant by the mailing of copies
thereof by express or overnight mail or courier, postage prepaid, to such
Applicant at its address referred to in Section 7.02.

(e)          Nothing in this Agreement shall affect any right that any party may
otherwise have to serve process in any other manner.

7.13         Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York. If any LOC expressly
chooses a state or country law other than the State of New York, the applicable
Applicant shall be obligated to reimburse the Bank for payments made under such
LOC if such payment is justified under New York law or such other law.

 33

 



7.14         Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

(i)          a reduction in full or in part or cancellation of any such
liability;

(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)         the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 [Signature Pages Follow]

 

 34

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Letter of Credit
Facility Agreement to be duly executed and delivered by their respective
officers thereunto duly authorized, as of the date first above written.



 

  SUNPOWER CORPORATION

 

  By: /s/ Ada Kwan       Name: Ada Kwan     Title: Treasurer

 

  Address: 77 Rio Robles     San Jose, CA 95134   Attention: Ada Kwan  
Telephone: 408-240-5500   Facsimile: 408-240-5400   E-mail:
ada.kwan@sunpowercorp.com

 

  SUNPOWER CORPORATION, SYSTEMS

 

  By: /s/ Ada Kwan       Name: Ada Kwan     Title: Treasurer

  

  Address: 77 Rio Robles     San Jose, CA 95134   Attention: Ada Kwan  
Telephone: 408-240-5500   Facsimile: 408-240-5400   E-mail:
ada.kwan@sunpowercorp.com

 

  TOTAL S.A.

 

  By: /s/ Patrick de La Chevière       Name: Patrick de La Chevière     Title:
Chief Financial Officer

 

  Address: 2, place Jean Millier     La Défense 6     92400 Courbevoie    
France   Attention: Jean-Luc Guiziou   Telephone: + 33 1 47 44 26 95  
Facsimile: + 33 1 47 44 50 95   E-mail: jean-luc.guiziou@total.com

  

Signature Page to Letter of Credit Facility Agreement

  





 

 



  THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

  By: /s/ Fumito Kobayashi             Name: Fumito Kobayashi           Title:
General Manager

  

  Address: 18 rue du Quatre Septembre     75002 Paris, France   Attention:
Jean-Claude Caffardo   Telephone: +33 1 44 77 48 32   E-mail:
jean-claude.caffardo@fr.mufg.jp

 

  Address: 1251 Avenue of the Americas     New York, New York 10020   Attention:
Bret Douglas   Telephone: 212-782-5732   E-mail: bdouglas@us.mufg.jp

 

Signature Page to Letter of Credit Facility Agreement

 





 

 

EXHIBIT A

 

[FORM OF]

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Letter of Credit Facility Agreement identified
below (as amended, supplemented, or otherwise modified from time to time, the
“Facility Agreement”), receipt of a copy of which (and any other Loan Documents
requested by the Assignee) is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Facility Agreement, as of the Effective Date inserted by the
Bank as contemplated below (i) all of the Assignor’s rights and obligations
under the Facility Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the facility identified below and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor against any Person, whether known or unknown,
arising under or in connection with the Facility Agreement, any other documents
or instruments delivered pursuant thereto or the loan transactions governed
thereby or in any way based on or related to any of the foregoing, including
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 



1. Assignor:    

  

2. Assignee:    



  [and is an Affiliate of [identify Bank]]

 

3. [Company / Applicants]:    

 

4.Facility Agreement: The $75,000,000 Letter of Credit Facility Agreement dated
as of June 29, 2016 among SunPower Corporation, Total S.A., SunPower
Corporation, Systems, the Subsidiary Applicants parties thereto from time to
time, and The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 



5. Assigned Interest:



 





 

 

Facility Assigned Aggregate Commitment
Amounts / Credit
Exposure for all Banks Amount of Commitment
/ Credit Exposure
Assigned Percentage Assigned of
Commitment/Credit
Exposure1 Letter of Credit Facility $_______________ $_______________
____________%

  

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY BANK AND WHICH SHALL
BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 



  ASSIGNOR       [NAME OF ASSIGNOR]

 

  By:       Name:     Title:

 

  ASSIGNEE       [NAME OF ASSIGNEE]

 

  By:       Name:     Title:

 

[Consented to:] 2

 

[NAME OF RELEVANT PARTY]

 



By       Title:  



 

 

 



1Set forth, to at least 9 decimals, as a percentage of the Commitment / Credit
Exposure of all Banks thereunder.

 

2To be added only if the consent of the Company [and/or other Applicants] is
required by the terms of the Facility Agreement.

  





 

 

EXHIBIT B

 

[FORM OF]

LOC REQUEST

 





 

  

APPLICATION FOR STANDBY LETTER OF CREDIT

 

 (MUFG LOGO) [guarbilatlcfaciagrmufg003.jpg] The Bank of Tokyo-Mitsubishi UFJ,
Ltd.,

 

            Office:    The Bank of Tokyo-Mitsubishi UFJ,   FOR BANK USE ONLY  
LTD., New York Branch               IRREVOCABLE CREDIT NO. Attn:    IOD Standby
LC Section   MGR LCD A/O                       Date:

 

Gentlemen,

 

Please issue an irrevocable Standby Letter of Credit as set forth below and
forward same to your correspondent/beneficiary for delivery to the beneficiary
by [   ] Airmail                               [      ] Full cable

 

ADVISING BANK (If Correspondent Bank)

 

 

 

AMOUNT

FOR ACCOUNT OF (Applicant Name/Address)

 

 

 

IN FAVOR OF (Beneficiary of SB LC)(Full Name/Address) Drafts must be presented
to drawee on or before (Expiration Date):

 

Available by draft(s) at sight drawn at your option on you or any of your
correspondents accompanied by the following documents: 

(Text of SBLC Wording/Format/Terms and conditions must be stated or attached
here with)

 

      SPECIAL INSTRUCTIONS:           All Banking Charges outside of U.S.A. are
for (   ) Beneficiary’s Account (   ) Applicant’s Account            

  

Signature Verification       (AUTHORIZED SIGNATURE)              

 





 

 

THIS CREDIT WILL BE SUBJECT TO [INSERT EITHER ISP98 OR UCP 600]

 

This Application is made subject to the Letter of Credit Facility Agreement
heretofore executed by us and delivered to you, the provisions of which are
hereby made applicable to this Application and the Credit.

 

        FOR BANK USE ONLY INTERNAL BOOK ONLY             Y/N____(If “Y” indicate
reserved LC Number)         Customer Code______________________ C/A.#
____________ Cost Center _____________ Part Bought Code       __________________
PBLC.# ___________ Cert # and Date_____________________ FOR P/S DETAILS ATTACH
FORM SBLC3   Affil Y/N____ Synd Y/N____ Agent Bank Agent Bank ID___________    
Y/N_________   FOR STANDBY COMM ATTACH FORM SBLC2   Evergreen Y/N____ _ No. of
Days_______ G/L Category_____________ Facility Code_______ Guaranteed Y/N Funds
Avail Purpose________________   ________________ _ Y/N_________     _____    
Appr. # ____________ Grade Review Class__________________   Date___________
Date___________           SPECIAL INSTRUCTIONS               Similar L/C (if
any): (A duly approved copy of similar LC wording must be attached if
applicable)

  





 

 

EXHIBIT C

 

[FORM OF] 

ADHERENCE AGREEMENT

 

ADHERENCE AGREEMENT (this “Agreement”) dated as of _________ among ___________,
a ___________, which is a new Subsidiary Applicant (the “New Subsidiary
Applicant”), SunPower Corporation, a Delaware corporation, the direct or
indirect parent of the New Subsidiary Applicant (the “Company”), SunPower
Corporation, Systems, a Delaware corporation (“Systems”), Total S.A., a société
anonyme organized under the laws of the Republic of France, and The Bank of
Tokyo-Mitsubishi UFJ, Ltd. (the “Bank”).

 

Reference is made to the Letter of Credit Facility Agreement dated as of June
29, 2016, among the Company, Systems, the Subsidiary Applicants parties thereto
from time to time, and the Bank (as amended, supplemented, or otherwise modified
from time to time, the “Facility Agreement”). Unless the context requires
otherwise, terms used herein as defined terms and not otherwise defined herein
shall have the meanings given thereto in the Facility Agreement.

 

Section 2.12 of the Facility Agreement provides that, subject to the
satisfaction of certain conditions, the undersigned New Subsidiary Applicant may
become a party to, and a “Subsidiary Applicant” under, the Facility Agreement by
entering into an agreement in the form of this Agreement.

 

Accordingly, and for other good and lawful consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.          In accordance with Section 2.12 of the Facility Agreement, the New
Subsidiary Applicant by its signature below becomes a “Subsidiary Applicant”
under the Facility Agreement with the same force and effect as if originally
named therein as a Subsidiary Applicant. The New Subsidiary Applicant hereby (a)
agrees to all of the terms and provisions of the Facility Agreement applicable
to it as a Subsidiary Applicant thereunder and (b) represents and warrants that
it satisfies all of the requirements under the Facility Agreement for becoming a
Subsidiary Applicant and that the representations and warranties relating to it
contained in the Facility Agreement are true and correct in all material
respects on and as of the date hereof (except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date). The Facility Agreement is hereby incorporated herein by
reference.

 

2.         Hereinafter, each reference to the “Subsidiary Applicants” in the
Facility Agreement shall be deemed to include the New Subsidiary Applicant until
such time as the Company executes and delivers to the Bank a notice of
termination in substantially the form of Annex A hereto or such other form
acceptable to the Bank (a “Notice of Termination”), whereupon the New Subsidiary
Applicant shall cease to be a Subsidiary Applicant. Notwithstanding the
preceding sentence, no such Notice of Termination will become effective at a
time when any Obligations of the New Subsidiary Applicant shall be outstanding
thereunder or any LOC issued at the request of the New Subsidiary Applicant
shall be outstanding (which shall not have been cash collateralized in a manner
satisfactory to the Bank in its sole discretion); provided that such Notice of
Termination shall be effective to terminate the New Subsidiary Applicant’s right
to request LOCs under the Facility Agreement.

 

3.          The New Subsidiary Applicant hereby agrees to be liable under the
Facility Agreement, with respect to each Existing LOC listed on Schedule III to
the Facility Agreement as being issued at its request, as though such Existing
LOC were issued as an LOC pursuant to the Facility Agreement.

 





 

 

4.          Each of the New Subsidiary Applicant, Systems and the Company
represents and warrants to the Bank that this Agreement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally.

 

5.          Each of the New Subsidiary Applicant, Systems and the Company
represents and warrants that no Event of Default has occurred and is continuing
immediately after giving effect to the execution and delivery of this Agreement.

  

6.         This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which, when taken together, shall constitute but one
agreement. This Agreement shall become effective when the Bank shall have
received counterparts of this Agreement that bear the signatures of the New
Subsidiary Applicant, the Company, Systems and the Bank. Delivery of an executed
counterpart of a signature page of this Agreement by electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

7.          Each of the New Subsidiary Applicant and the Company agrees to
furnish to the Bank such information as the Bank shall reasonably request in
connection with the New Subsidiary Applicant or the Company.

  

8.          Except as expressly supplemented hereby, the Facility Agreement
shall remain in full force and effect.

  

9.          THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

  

10.        If any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein and in
any other Loan Document shall not in any way be affected or impaired.

  

11.        All communications and notices hereunder shall be in writing and
given as provided in Section 7.02 of the Facility Agreement. All communications
and notices hereunder to the New Subsidiary Applicant shall be given to it at
the address set forth under its signature hereto.

  

12.        Neither this Agreement nor any provision hereof may be waived,
amended, or modified except as provided in Section 7.01 of the Facility
Agreement.

  

13.        The New Subsidiary Applicant agrees to reimburse the Bank for its
reasonable expenses incurred in connection with this Agreement, including the
reasonable fees, disbursements, and other charges of counsel.

 

[SIGNATURE PAGE FOLLOWS]

 





 

 

IN WITNESS WHEREOF, the parties hereto have caused this Adherence Agreement to
be duly executed and delivered as of the day and year first above written.

 



        Address:   [NEW SUBSIDIARY APPLICANT]             By:         Name:    
Title:             SUNPOWER CORPORATION             By:         Name:     Title:
            SUNPOWER CORPORATION, SYSTEMS             By:         Name:    
Title:             TOTAL S.A.             By:         Name:     Title:          
  THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.             By:         Name:    
Title:



 





 

 

EXHIBIT D

 

[FORM OF]

PARENT GUARANTY

 





 

 

EXECUTION VERSION

 

Guaranty

  

This GUARANTY (the “Guaranty”), dated as of June 29, 2016 is between Total S.A.,
a société anonyme organized under the laws of the Republic of France (the
“Guarantor”), and The Bank of Tokyo-Mitsubishi UFJ, Ltd., a bank organized under
the laws of Japan, having an office at 1251 Avenue of the Americas, New York,
New York 10020 (the “Bank”).

 

RECITALS

 

A.           SunPower Corporation (the “Obligor”) wishes to enter into a Letter
of Credit Facility Agreement (the “Contract”) with the Bank, the form of which
Contract has been provided to the Obligor and to the Guarantor.

 

B.            It is a condition precedent to the Bank’s extension of credit
under the Contract that the Guarantor guarantee the payment to the Bank of the
Obligor’s payment obligations under the Contract as described herein.

 

C.            Guarantor owns a portion of the equity interest in the Obligor and
will receive direct and indirect benefits from the Bank’s performance of the
Contract.

 

AGREEMENT

 

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and intending to be legally bound, the parties hereby agree
as follows:

 

1.             Guaranty. (a) Guarantor unconditionally guarantees and promises
to pay to the Bank, in accordance with the payment instructions contained in the
Contract, on demand after the default by the Obligor in the performance of its
payment obligations under the Contract, in lawful money of the United States,
any and all Obligations (as hereinafter defined) consisting of payments due to
the Bank. For purposes of this Guaranty, the term “Obligations” means and
includes the obligations of the Obligor to reimburse to the Bank: (a) the amount
of any draw on any letter of credit issued pursuant to the Contract and all
interest accrued on such reimbursement obligation from the date of such
reimbursement until the date paid and (b) reasonable fees, expenses or other
amounts payable by the Obligor to the Bank under the Contract; provided,
however, that with respect to the Obligations described in clause (b), the
Guarantor’s aggregate liability shall not exceed $250,000.

 

(b)           This Guaranty is absolute, unconditional, continuing and
irrevocable, constitutes an independent guaranty of payment and is in no way
conditioned on or contingent upon any attempt to enforce in whole or in part any
of the Obligor’s Obligations to the Bank, the existence or continuance of the
Obligor as a legal entity, the consolidation or merger of the Obligor with or
into any other entity, the sale, lease or disposition by the Obligor of all or
substantially all of its assets to any other entity, or the bankruptcy or
insolvency of the Obligor,

 



 

 

the admission by the Obligor of its inability to pay its debts as they mature,
or the making by the Obligor of a general assignment for the benefit of, or
entering into a composition or arrangement with, creditors. If the Obligor fails
to pay or perform any Obligations to the Bank that are subject to this Guaranty
as and when they are due, the Guarantor shall forthwith pay to the Bank all such
liabilities or obligations in immediately available funds. Each failure by the
Obligor to pay any Obligations shall give rise to a separate cause of action,
and separate suits may be brought hereunder as each cause of action arises.

 

(c)           The Bank may at any time and from time to time, without the
consent of or notice to the Guarantor, except such notice as may be required by
applicable statute that cannot be waived, without incurring responsibility to
the Guarantor, and without impairing or releasing the obligations of the
Guarantor hereunder, (i) exercise or refrain from exercising any rights against
the Obligor or others (including the Guarantor) or otherwise act or refrain from
acting, (ii) settle or compromise any Obligations hereby guaranteed and/or any
other obligations and liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any obligations and
liabilities which may be due to the Bank or others, and (iii) sell, exchange,
release, surrender, realize upon or otherwise deal with in any manner or in any
order any property pledged or mortgaged by anyone to secure or in any manner
securing the Obligations hereby guaranteed.

 

(d)           The Bank may not, without the prior written consent of the
Guarantor, (i) change the manner, place and terms of payment or change or extend
the time of payment of, renew, or alter any Obligation hereby guaranteed, or in
any manner modify, amend or supplement the terms of the Contract or any
documents, instruments or agreements executed in connection therewith, (ii) take
and hold security or additional security for any or all of the obligations or
liabilities covered by this Guaranty, or (iii) assign its rights and interests
under this Guaranty, in whole or in part.

 

(e)           No invalidity, irregularity or unenforceability of the Obligations
hereby guaranteed shall affect, impair, or be a defense to this Guaranty. This
is a continuing Guaranty for which Guarantor receives continuing consideration
and all obligations to which it applies or may apply under the terms hereof
shall be conclusively presumed to have been created in reliance hereon and this
Guaranty is therefore irrevocable without the prior written consent of the Bank.

 

2.            Representations and Warranties. The Guarantor represents and
warrants to the Bank that (a) the Guarantor is a société anonyme duly organized,
validly, existing and in good standing under the laws of its jurisdiction of
incorporation or formation, (b) the execution, delivery and performance by the
Guarantor of this Guaranty are within the power of the Guarantor and have been
duly authorized by all necessary actions on the part of the Guarantor, (c) this
Guaranty has been duly executed and delivered by the Guarantor and constitutes a
legal,

 

 2  

 

 

valid and binding obligation of the Guarantor, enforceable against it in
accordance with its terms, except as limited by bankruptcy, insolvency or other
laws of general application relating to or affecting the enforcement of
creditors’ rights generally, (d) the execution, delivery and performance of this
Guaranty do not (i) violate any law, rule or regulation of any governmental
authority, or (ii) result in the creation or imposition of any material lien,
charge, security interest or encumbrance upon any property, asset or revenue of
the Guarantor, (e) no consent, approval, order or authorization of, or
registration, declaration or filing with, any governmental authority or other
person (including, without limitation, the shareholders of the Guarantor) is
required in connection with the execution, delivery and performance of this
Guaranty, except such consents, approvals, orders, authorizations,
registrations, declarations and filings that are so required and which have been
obtained and are in full force and effect, (f) the Guarantor is not in violation
of any law, rule or regulation other than those the consequences of which cannot
reasonably be expected to have material adverse effect on the ability of the
Guarantor to perform its obligations under this Guaranty, and (g) no litigation,
investigation or proceeding of any court or other governmental tribunal is
pending or, to the knowledge of the Guarantor, threatened against the Guarantor
which, if adversely determined, could reasonably be expected to have a material
adverse effect on the ability of the Guarantor to perform its obligations under
this Guaranty.

 

3.            Waivers. (a) The Guarantor, to the extent permitted under
applicable law, hereby waives any right to require Bank to (i) proceed against
the Obligor or any other guarantor of the Obligor’s obligations under the
Contract, (ii) proceed against or exhaust any security received from the Obligor
or any other guarantor of the Obligor’s Obligations under the Contract, or (iii)
pursue any other right or remedy in the Bank’s power whatsoever.

 

(b)           The Guarantor further waives, to the extent permitted by
applicable law, (i) any defense resulting from the absence, impairment or loss
of any right of reimbursement, subrogation, contribution or other right or
remedy of the Guarantor against the Obligor, any other guarantor of the
Obligations or any security, (ii) any setoff or counterclaim of the Obligor or
any defense which results from any disability or other defense of the Obligor or
the cessation or stay of enforcement from any cause whatsoever of the liability
of the Obligor (including, without limitation, the lack of validity or
enforceability of the Contract), (iii) any right to exoneration of sureties that
would otherwise be applicable, (iv) any right of subrogation or reimbursement
and, if there are any other guarantors of the Obligations, any right of
contribution, and right to enforce any remedy that the Bank now has or may
hereafter have against the Obligor, and any benefit of, and any right to
participate in, any security now or hereafter received by Bank, (v) all
presentments, demands for performance, notices of non-performance, notices
delivered under the Contract, protests, notice of dishonor, and notices of
acceptance of this Guaranty and of the existence, creation or incurring of new
or additional Obligations and notices of any public or private foreclosure sale,
(vi) the benefit of any statute of limitations, (vii) any appraisement,
valuation, stay, extension, moratorium redemption or similar law or similar
rights for marshalling, and (viii) any right to be informed by the Bank of the
financial condition of the

 

 3  

 

 

Obligor or any other guarantor of the Obligations or any change therein or any
other circumstances bearing upon the risk of nonpayment or nonperformance of the
Obligations. The Guarantor has the ability to and assumes the responsibility for
keeping informed of the financial condition of the Obligor and any other
guarantors of the Obligations and of other circumstances affecting such
nonpayment and nonperformance risks.

 

4.             Notice of Issuance of Letters of Credit and Draws Thereon; Block
Notice.

 

(a)           Notice of Issuance of Letter of Credit and Draws Thereon. The Bank
will furnish to the Guarantor prompt written notice of each (i) issuance or
amendment of the expiry, amount or language of letter of credit, (ii) other
amendment to a letter credit, (iii) cancellation of a letter credit, and (iv)
payment on letter credit. The Bank will furnish to Guarantor promptly upon
request and, in any case, prior to the fifteenth business day of each calendar
quarter a written report summarizing issuance and amendment of letter of crdeit
issued or amended during the preceding calendar quarter and payments and
reductions in Available Amounts (as defined in the Contract) during such
calendar quarter on all letters of credit.

 

(b)          Right of Guarantor to Block Issuances of Letters of Credit.

 

(i)          Delivery of Block Notice. The Guarantor may (A) suspend the right
of the Obligor to obtain additional issuances of letters of credit under the
Contract that are subject to this Guaranty at any time following the occurrence
and during the continuance of a Trigger Event (as defined in the Amended and
Restated Credit Support Agreement, dated June 29, 2016, between the Obligor and
the Guarantor) or (B) limit the aggregate undrawn amount of letters of credit
that are subject to this Guaranty at any time following a reduction of the
Maximum L/C Amount or Available Facility Amount pursuant to such Credit Support
Agreement, in each case by delivering to the Bank a written notice to such
effect (a “Notice of Block”). Such Notice of Block shall be made and shall be
deemed effective when properly given in the manner specified in Section 5(a) of
this Guaranty. The Bank will have no duty to investigate or make any
determination with respect to any Notice of Block received by it and will comply
with any Notice of Block given by the Guarantor. The Bank may rely upon any
instructions from any person that it reasonably believes to be an authorized
representative of the Guarantor.

 

(ii)         Compliance with Notice. From and after the date a Notice of Block
is delivered to the Bank pursuant to and in accordance with the provisions of
clause (i) above, and until either (A) the Guarantor delivers to the Bank a
written notice rescinding such Notice of Block or (B) this Guaranty is
terminated, no additional letters of credit may be issued by the Bank for the
benefit of the Obligor pursuant to the Contract without the prior written
consent of the Guarantor.

 



 4  

 

 

5.             Miscellaneous.

 

Notices. All notices, requests, demands and other communications that are
required or may be given under this Guaranty shall be in writing and shall be
personally delivered or sent by certified or registered mail. If personally
delivered, notices, requests, demands and other communications will be deemed to
have been duly given at time of actual receipt. If delivered by certified or
registered mail, deemed receipt will be at time evidenced by confirmation of
receipt with return receipt requested. In each case notice shall be sent:

 

if to the Bank, to:1251 Avenue of the Americas
New York, New York 10020
Attention: Bret Douglas
Telephone: 212-782-5732
E-mail: bdouglas@us.mufg.jp       18 rue du Quatre Septembre
75002 Paris, France
Attention: Jean-Claude Caffardo
Telephone: +33 1 44 77 48 32
E-mail: jean-claude.caffardo@fr.mufg.jp      if to the Guarantor, to: Total SA
2 place Jean Miller – La Defense 6
92078 Paris La Défense Cedex, France
Attention: Jean-Luc Guiziou
Telephone: +33 1 47 44 26 95
E-mail: jean-luc.guiziou@total.com

 

or to such other place and with such other copies as the Bank or the Guarantor
may designate as to itself by written notice to the other pursuant to this
Section 5(a).

 

(b)           Nonwaiver. No failure or delay on the Bank’s part in exercising
any right hereunder shall operate as a waiver thereof or of any other right nor
shall any single or partial exercise of any such right preclude any other
further exercise thereof or of any other right.

 

(c)           Amendments and Waivers. This Guaranty may not be amended or
modified, nor may any of its terms be waived, except by written instruments
signed by the Guarantor and the Bank. Each waiver or consent under any provision
hereof shall be effective only in the specific instances for the purpose for
which given.

 



 5  

 

 

(d)           Assignments. This Guaranty shall be binding upon and inure to the
benefit of the Bank and the Guarantor and their respective successors and
permitted assigns. This Guaranty may not be assigned by the Guarantor without
the express written approval of the Bank, which may not be unreasonably
withheld, conditioned or delayed.

 

(e)           Cumulative Rights, etc. The rights, powers and remedies of the
Bank under this Guaranty shall be in addition to all rights, powers and remedies
given to the Bank by virtue of any applicable law, rule or regulation, the
Contract or any other agreement, all of which rights, powers, and remedies shall
be cumulative and may be exercised successively or concurrently without
impairing the Bank’s rights hereunder.

 

(f)            Partial Invalidity. If at any time any provision of this Guaranty
is or becomes illegal, invalid or unenforceable in any respect under the law or
any jurisdiction, neither the legality, validity or enforceability of the
remaining provisions of this Guaranty nor the legality, validity or
enforceability of such provision under the law of any other jurisdiction shall
in any way be affected or impaired thereby.

 

(g)           GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, UNITED STATES OF AMERICA,
WITHOUT REFERENCE TO CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).

 

(h)           JURISDICTION. EACH PARTY (A) IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF AND (B) WAIVES ANY OBJECTION WHICH SUCH PARTY MAY HAVE TO
THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(i)            Jury Trial. EACH OF THE GUARANTOR AND THE BANK, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL
BY JURY AS TO ANY ISSUE RELATING HERETO IN ANY ACTION, PROCEEDING, OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS GUARANTY.

 

[Remainder of page intentionally left blank]



 



 6  

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Guaranty to be executed
as of the day and year first written above.

 



  TOTAL S.A.



        By      Name:   Title:

 

  The Bank of Tokyo-Mitsubishi UFJ, Ltd.



        By      Name:   Title:



 





 

 

EXHIBIT E

 

[FORM OF] 

REQUEST RE SUBSIDIARY ACCOUNT PARTY

 

SUNPOWER CORPORATION

 

Date

 

To the Bank referred to in the Facility
Agreement referred to below

  

Re:Request to Approve “[    ]” as a “Subsidiary Account Party”

  

Reference is made to the Letter of Credit Facility Agreement, dated as of June
29, 2016 (as it may be amended, supplemented or otherwise modified from time to
time, the “Facility Agreement”), among SunPower Corporation (the “Company”),
SunPower Corporation, Systems, Total S.A., the Subsidiary Applicants parties
thereto from time to time, and The Bank of Tokyo-Mitsubishi UFJ, Ltd. (the
“Bank”). Capitalized terms used herein without definition shall have the
meanings given to such terms in the Facility Agreement.

 

The Company hereby requests that the Bank approve [    ], an [    ]limited
liability company (“[    ]”), as a Subsidiary Account Party under the Facility
Agreement. In connection therewith, the Company hereby represents and warrants
to the Bank that [    ] is an [direct/indirect] Subsidiary of the Company.

 

Kindly sign this consent in the space provided below to approve [    ] as a
Subsidiary Account Party as provided herein.

 

This approval to treat [    ] as a Subsidiary Account Party shall not become
effective until each party hereto shall have executed and delivered this
approval or a separate approval to the same effect. This approval may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page to this
approval by facsimile or e-mail (in a pdf or similar file) shall be effective as
delivery of an original executed counterpart of this approval. This approval
constitutes one of the Loan Documents referred to in the Facility Agreement.
This approval shall be governed by, and construed in accordance with, the law of
the State of New York.

 



  Very truly yours,       SUNPOWER CORPORATION

 

  By:         Name:     Title:



 



 

 

 

THE FOREGOING REQUEST TO APPROVE

[   ]

AS A “SUBSIDIARY ACCOUNT PARTY” IS HEREBY

APPROVED:

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as the Bank

 



By:        Name:     Title:  



 



 2  

